Case 1:16-cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 1 of 67

LAW OFFICE OF ANTHONY CECUTTI
217 Broadway, Suite 707
New York, New York 10007
Phone: (212) 619-3730
Cell: (917) 741-1837
Fax; (212) 962-5037
anthonycecutti@gmail.com

December 6, 2018

TO BE FILED UNDER SEAL
BY HAND
The Honorable Kimba M. Wood
United States District Court Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

SENTENCING MEMORANDUM

Re: United States v. James David Williams; 16 Cr. 436 (KMW)

Dear Judge Wood:

 

In accepting and embracing this truth, change naturally followed. Mr. Williams began
the long journey of ruthless self-reflection and self-examination. This continued at the
Metropolitan Detention Center (“MDC”) in Brooklyn, thousands of miles away from everyone
and ever thin that he knows and is familiar with, after being remanded nearly 9 months ago.

Mr. Williams has changed. Many have noticed, including
prosecutors and agents, family members, and ourselves. Mr. Williams has noticed too and now
refers to his former self as the “old David.” Simply put, the David Williams who was arrested
over two years ago is not the same person. This is evidenced by his embracement of
wrongdoing, sincere remorse related to the harm he has caused victims, and his full awareness

Case 1:16-cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 2 of 67

that he has failed his family. In a heartfelt letter to the Court, Mr. Williams shares these thoughts
and many others. He Writes,

I am so ashamed of my crimes. I am sorry and remorseful to my victims for
their financial losses, plus the personal pain and disappointment that I have
caused them along with my partners, business associates, family and
friends. All I can say is that this experience has changed me, profoundly. I
have learned so much, and I am a different erson. When I look at the
erson that I was When I was first indicted,

    
 
 

learned so much about myself and my actions and the real effects that they
have on other people’s lives. When I am allowed to return to my family, I
will be this different person. An honest hard Working person with a duty
and a responsibility to realize how my actions affect others. I ask you for
the chance to prove to you that I can be a better person.

Exhibit “A” (James David Williams Letter)

There is no question that Mr. Williams committed serious crimes and damaged investors.
He has failed. However, he is also someone who is repeatedly described by others as a devoted
and dedicated husband, father, son, family member and friend to many. He is dedicated to
helping others, often without benefit to himself. He has proven himself to be loving, generous,
kind and compassionate. In the eyes of the those familiar with his criminal wrongdoing, even
some of his victims, Mr. Williams is still viewed in various letters, attached as Exhibit “A,” as a
“good person” (John Doxsie Letter); a “decent family man” (Gregg Russell Letter); and someone
whose “failures [should be placed] in light of all the good he has done and the vital role he will
need to play as a son, husband, father, uncle and friend to so many that rely on him for emotional
and financial support” (Frederick B. Helmer, Lt. Col, USAF (Ret.) Letter).

Mr. Williams’ prosecution and incarceration has been devastating to his family,
specifically, his wife, Nikki, and children, Parker, -. They have been hurt by
Mr. Williams’ actions and lost everything They have “lost their home, savings and security,”
friendships and associations, and “are dependent on family and friends” (Nikki Williams Letter).
The Williams family, once loving and close, is in shambles and broken. Mr. Williams’ career
and reputation has also been destroyed. Nearing 60 years old, he must find a new career, provide
for his family, and rebuild his fractured life. Additionally, he must earn back the trust of those in
his life and work to restore relationships, particularly from Nikki, Parker,
and seek their forgiveness The punitive consequences of his actions will be experienced by Mr.
Williams for the remainder of his life.

It is against this backdrop that we ask Your Honor to consider before a sentence is
imposed. See Pepper v. United States, 131 S. Ct. 1229, 1240 (2011) (recognizing the underlying
principle of sentencing is that “the punishment should fit the offender and not merely the
crime.”); Pennsylvania ex rel. Sullivan v. Ashe, 302 U.S. 51, 55 (1937) (“For the determination
of sentences, justice generally requires consideration of more than the particular acts by which

Case 1:16-cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 3 of 67

the crime was committed and that there be taken into account the circumstances of the offense
together with the character and propensities of the offender.”).

lt is our ho e that this memorandum, along with the attached letters contained in Exhibit

“A,” *, provides the Court with a more com lete
understandini Ofwho James David wiiiiams is, _

and the profound and devastating impact that this
prosecution and incarceration has had on him and his family, so that it can impose a sentence that
is “sufficient, but not greater than necessary.” We respectfully submit that a sentence of time
served (approximately 9 months’ imprisonment at the Metropolitan Detention Center (“MDC”)),
along with a five-year period of supervised release with conditions of horne detention for 12
months and 250 hours of community service is appropriate based on the factors set forth in 18
U.S.C. §§ 3553(a) and 3553(€).

1. Procedural History and Sentencing Guidelines Analysis

On June 28, 2016, Mr. Williams was arrested on charges related to conduct he and his co-
conspirators engaged in from 2012 to 2016 related to defraudin investors in several film
projects. On September 21, 2017,

char es contained in a su ersedin information
$ple,aded guilty to conspiring to commit wire fraud, substantive wire fraud and

conspiring to commit money laundering from in or about 2002 through in or about 2016, in
connection with a scheme to defraud film investors. He also pleaded guilty to two additional
counts of substantive wire fraud and one count of aggravated identity theft. On March 22, 2018,

Mr. Williams leaded uilt to additional char es contained in a superseding inforrnation,
*. He admitted his guilt to one count of
substantive wire fraud, one count of bank fraud and to making false statements. Following his
plea, he was remanded and has been incarcerated at the MDC since then.

    
   

The stipulated Guidelines Range is 97 to 121 months. This is based on Mr. Williams’
Criminal History Category of l (he has 0 criminal history points), and an offense level of 30.

This Court is well aware that it has broad discretion to determine an individualized
sentence for Mr. Williams pursuant to § 3553(a) and is not bound by the Guidelines range or that
the Guidelines range is “presumed reasonable.” Nelson v. United States, 550 U.S. 35 0, 351
(2009); see also United States v. Dorvee, 604 F.3d 84, 93 (2d Cir. 2010) (“[i]n conducting this
review [of the § 3553(a) sentencing factors], a district court needs to be mindful of the fact that it
is ‘emphatically clear’ that the Guidelines are guidelines - that is, they are truly advisory”’),
quoting United States v. Cavera, 550 F.3d 180, 189 (2d Cir. 2008) (requiring district courts not
to presume that a Guidelines sentence is reasonable for any particular defendant and to conduct
an “independent review of the sentencing factors” in all cases for each defendant). The aim is to
fashion a sentence that is “sufficient, but not greater than necessary,” based on an analysis of the
§ 3553(a) factors, such as the purposes of sentencing, including, punishment, deterrence,
incapacitation and treatment and rehabilitation, and consideration of the individual offender and
their life history and background. And “[w]hile there are many competing considerations in

 

Case 1:16-cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 4 of 67

every sentencing decision, a sentencing judge must have some understanding of the diverse
frailties of humankind[,] what it is like to be in trouble and in pain.” United States v. Singh,
877 F.3d 107, 121 (2d Cir. 2017).

For the reasons set forth in this memorandum, we submit that a substantial variance from
the Guidelines is appropriate in this case, for Mr. Williams.

2. A Sentence of Time Served, Along with Conditions of Home Detention and

Communi Service Should Be Imposed _
*and the Factors Enumerated in 18 U.s.C. § 3553(a)

a. The Nature and Circumstances of the Offense and David Williams’ Remorse
and Full Acceptance of Responsibility

From 2002 to 2016, Mr. Williams engaged in a conspiracy to commit wire fraud and
money laundering related to a scheme to defraud film investors, He also engaged in substantive

wire fraud,l a ravated identit theft2 and bank fraud.3 He also made false statements-
“ 4

As part of the scheme to defraud film investors, Mr. Williams conspired with others to
solicit investments in film projects using false pretenses and misrepresentations He also used
fraudulent documents. He engaged in such fraudulent conduct jointly with others, mainly co-
defendant Steven Brown. When they were in need financially, Mr. Brown often reported to Mr.
Williams that he would locate funding for various purposes, mainly to pay profits to or return
funds to investors, Seldom did this materialize and with every fraud, Mr. Williams fell deeper
and deeper into a financial mess.

 

l Mr. Williams admitted to engaging in substantive wire fraud offenses. In 2015, to hide the value of his assets in
the course of civil litigation involving a victim, Mr. Williams created a fraudulent “second trust deed” purporting to
give a fictitious entity, rights to his home, ln 2012, Mr. Williams created an entity called Garuda Trust, using
fraudulent documents. Between 2012 and 2014, Mr. Williams used this entity and related documents to secure
financing to buy a boat and secure a loan. Finally, Mr. Williams solicited funds from investors based on fraudulent
misrepresentations in 2016 and 2017. He also produced commitment letters suggesting that he would commit
certain funds to distribute funds, believing that he could when he did not have the ability to do so.

2 ln order to receive certain tax credits and or related funding for a film, a film where Victim-L invested $125,000
under false pretenses, Mr. Williams and co-defendant Gerald Seppala needed to show that that the rights to the film
were held by a state corporation. The rights to the film were held by two writers. One gave permission to sign his
rights over to a corporate entity, Mr. Williams constructed a document where he assigned the other individual’s
rights to the film, to the corporate entity, and forged that individual’s signature to do so, thereby committing this
offense. Mr. Williams did complete some work on this film,

3 In 2006 and 2007, Mr. Williams opened a bank account with a fraudulent document purporting to have been issued
by the Los Angeles County Clerk that he prepared.

4 , Mr. Williams made false statements related to the
nature of his film work in 2016 and 2017 and failed to disclose his involvement in fraudulent transactions that
occurred years before.

 

Case 1:16-cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 5 of 67

The solicited investments were used for various purposes, including paying personal
expenses and funding other projects, including paying profits or funds to investors, In multiple
instances, beginning in approximately 2002, Mr. Williams solicited funds from investors based
on false statements or providing fraudulent documents that their investments were guaranteed.5
Most of the funds were not used to fund the film project intended by the investor. However,
unlike many co-conspirators and some of his co-defendants, Mr. Williams worked on many film
projects and undertook substantial efforts to ensure that such projects would be completed and
profits to investors would be realized. ln several instances, films were completed, and investors
made profits.

Mr. Williams accepts full responsibility for his participation in his serious wrongdoing
He is sincerely remorseful. At his plea proceedings, he stated:

I take full responsibility for what l have done and accept the
consequences of my actions, including my sentence, and the
embarrassment and shame that I feel in letting down my wife, children
family and those that I worked with,

During his interview with the Department of Probation, Mr. Williams informed United
States Probation Officer Ross N. Kapitansky that he felt extremely remorseful for his conduct
and what he had done to his family. He stated that “his sins were living above [his] means” and
that as a result of his convictions, his career in the film industry is “decimated.”

Additionally, in his letter to Your Honor, attached as Exhibit “A,” Mr. Williams states,

I can't begin to express my embarrassment, my shame and my remorse
for my actions.

I used my experience and knowledge to get people like Bill Busbice,
Dr. lshmael Silva, David Tengdin and several other good trusting
people to invest their hard earned money under false pretenses, l was
always hoping that it would work out. lt did not work out. It could not
have worked out because it was a house of cards built on the lies that l
told people who believed in me,

Exhibit “A” (David Williams Letter)

 

 

Case 1:16-cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 6 of 67

 

Case 1:16-cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 7 of 67

c. Mr. Williams’ Life History and Background, Devotion to His Wife, Children
and Family and the Destructive Impact of His Incarceration

Mr. Williams was born on August 4, 1961, in Decatur, lllinois. He and his two older
sisters, Julie Doxsie, and J ill DeMichele, were raised by their father, James Edward Williams Sr.,
and mother, Emmy Lee Williams. Prior to working as an insurance salesman, Mr. Williams Sr.
served in the military. He was also a first-generation high school and college graduate. He
passed away in 2008. Ms. Williams, 91, is also a college graduate. Af`ter her children got older,
she operated two women’s clothing stores. Later, Mr. Williams’ parents bought a retail store and
operated it together. They both worked hard to provide for their children,

Case 1:16-cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 8 of 67

Growing up, Mr. Williams was active in church, boy scouts, theater, golf and music. He
also enjoyed and excelled in photography. ln 1980, Mr. Williams graduated from MacArthur
High School in Decatur. While there, he completed college courses at Richland Community
College in Forsyth, lllinois. For the next two years, Mr. Williams attended Arizona State
University. He discontinued his college education to work full time in sales in Califomia, where
he has since resided.

Mr. Williams and his wife, Nikki Kammie Williams, married in 1995, They have three
children: Parker, 20, _. Parker is in the Marine Corps after
withdrawing from Arizona State University because of the famil ’s poor financial condition.

is in his first year at Arizona State University and is in high school.

Mr. Williams has a lengthy history of employment based in southern Califomia.
Through hard work, he ascended to top positions in the entertainment industry. Following his
work in sales in the early 19805, he worked for Credit Lyonnais and later, from 1990 to 1995, he
was the chief operating officer for Orion Pictures in Century City, Califomia. He oversaw the
distribution, acquisition, marketing and financing for the studio. Additionally, he assisted in the
sale of the studio to MGM in 1995. ln the late 19905, Mr. Williams founded the company,
Providence Entertainment, a distribution company located in Studio City, Califomia. The
company was involved in acquiring pictures and their distribution and marketing From 2001 to
2005, he was president and CEO of Constellation Entertainment, a distribution company located
in Universal City, Califomia. From 2006 to 2016, Mr. Williams was president and CEO of
Legacy Filmcrest, a distribution company located in Chatswoith, Califomia. Unfortunately,
through this employment, Mr. Williams engaged in the instant fraudulent offenses.

Despite his serious criminal conduct, Mr. Williams has positive characteristics that are
described in the many letters included in our submission. Such letters describe Mr. Williams as a
man who sacrifices for and is devoted to his wife and children. He is loving, generous,
compassionate, faithful, ambitious and hard-working (Emmy Williams Letter); a “thoughtful and
caring father and husband” (Gregg Russell Letter); a “devoted family man” (Bill McKay Letter,
Jon Tuitle Letter, Kayla Young Letter); “an amazing father” (Nikki Williams Letter); a “kind
and dedicated family man who strives to help others, even to his own fault” (Brian Tochi Letter);
a “perfect example of a father” (Carlos A. Guanche Letter); and “an exceptional father and
husband the kind of father children would be privileged to have in their lives” (Gregory
Marquette Letter).

ln his professional life, he has strived to help others, been a “great friend” and made the
lives of others “better” (Patrick Michael Tupy Letter). Brian Tochi, who has known Mr.
Williams for nearly 40 years, and also a victim of an industry business manager’s fraudulent
conduct, writes in his letter to the Court about Mr. Williams’ desire and commitment to help
others, knowing of Mr. Williams’ transgressions. He writes,

He was always offering to help others in any way he could no matter
whatever position he may have been in. Sometimes it wasn’t easy, but he
would do what he could for others asking for his help - personally, even

Case 1:16-cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 9 of 67

financially Throughout his career and over the years to follow, David
had ascended to higher and higher level positions within the industry, and
all during this time he had always been a valuable friend, was helpful and
giving to those who needed his type of knowledge, and (for people needing
a leg up) openly arranged access to others - essential ingredients for those
trying to succeed in the field of entertainment All to no benefit for himself.

Exhibit “A” (Brian Tochi Letter)

Similarly, friend and colleague, Gregory Marquette, writes in his letter to the Court that
Mr. Williams has been a “key figure in the development of my career In an industry that is
difficult and complex, he was one of the few who took the time to be helpful, supportive, and
kind to me when no other professional would respond.” (Gregory Marquette Letter). Likewise,
when he was a “lowly office assistant,” Mr. Williams sought to help screenwriter and director
Michael Baumgarten by sharing his knowledge and experience in the film industry (Michael
Baumgarten Letter). In another letter to the Court, former Navy Seal, now filmmaker, David
Johnson describes Mr. Williams as a “great mentor, a great husband, a great father.” He writes,

ln a town famous for being flaky David Williams always was available and
made time to see me when l needed him. lt was a hard time for me out
there in Califomia because l had no family or friends out there initially and
on the days that were the worst David would pick up the phone for me

Exhibit “A” (David B. Johnson Letter)

Of significant importance, many of the letters illustrate the devastating impact that Mr.
Williams’ incarceration and separation has had on his family, namely, Nikki, Parker,
As indicated, they have struggled immenser in his absence. Describing how her once
close family of five has disintegrated into a family of two over the past several months,
in her letter to the Court, writes,

With my father being away it has been anything but easy on both my family
and myself. l try my best to get by day by day with a huge aspect missing in
my life but as hard as l try to ignore it l can’t. Sometimes l can push away
the fact that my dad is missing out on parts of my life and l am losing a year
of memories l could spend with my father but these scary ideas always find
a way back into my mind. When l spend time with my friends’ families l
can’t enjoy myself without remembering how much fun my family used to
have and the time we would all spend together when my dad was home. Our
family used to have family dinners at every chance we could and would
always watch movies together but since my dad has been gone l have never
been more loner and can’t remember the last time my family actually sat
down and enjoyed a dinner Since he has been gone l have a lot of trouble
sleeping because l don’t feel safe when it is just my mom and l. When my
brothers are home it is a lot better but without my dad l feel not as secure
and there is just this constant feeling that something is missing

 

Case 1:16-cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 10 of 67

Exhibit “A» _ Letter)

, who describes in his letter his father as the one who has “shaped [him] into the
“person [he is] today” and “who he wants to be like when he has kids, highlights the series of §
“hurts” and “helplessness” he has experienced while Mr. Williams has been incarcerated -the l
absence of Mr. Williams at important and critical events such as senior night as part of his
lacrosse team, hi h school raduation, Thanksgiving and the recent fires in Southern Califomia.
See Exhibit “A” d Letter). Parker, in a moving letter, describes how he has tried
to step into Mr. Williams’ role as a father and its many functions and discovering the “burden
attached to each one.” (Parker Williams Letter). To fulfill this role, Parker withdrew from
Arizona State University, worked two jobs over the recent summer to help with expenses, helped
Carter attend college and enlisted into the United States Marine Corps. See Exhibit “A” O’arker
Williams Letter). Such actions are exemplary and highlight who David Williams is: a man at his
core who seeks to help and sacrifice for his family and others.

Nikki Williams describes her husband as a “kind and giving person” whose “first
response is always ‘What can I do to help?”’ Exhibit “A” (Nikki Williams Letter). In her letter
to the Court, she paints a picture of her now broken life, in the aftermath of Mr. Williams’
incarceration. She writes,

The effect of David’s actions and resulting incarceration has been
devastating People have been hurt and we have lost everything!! We have
lost our home, savings and security. Some people do not want to be
associated with us now. We are dependent on friends and family. My
oldest son Parker, dropped out of Arizona State University and joined the
Marines so he wouldn’t be a financial burden to our family. My middle son

Hasn’t had his father around for any of his Senior year life moments
The effect on our daughter is immeasurable The loss of her father, her
home, lifestyle, the uncertainty if she will ever be able to live with her
father again, if she will be able to stay at the Catholic school with all of her
friends, knowing that we are financially dependent on family and friends,
the embarrassment of having a father that is incarcerated is more than she
can handle.

The effect on me is measured from our children. To see everything that
they have lost and what they have gone through is so hard. I have also lost
my best friend. l am very lonely. David and l did everything together from
going shopping at Costco to having Starbucks at Bames and Noble on
Sundays. Now l eat every meal alone because my children stay away
because they find the home depressing without him and they are trying to
get through the day and being home reminds them of their situation.

David Williams is a good person, father, son, friend and husband, 1 know

David has suffered because of the effects his actions have had on his family
and to those he has harmed. He values his children above anything and the

10

Case 1:16-cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 11 of 67

pain that he has caused everyone that he loves is punishment for him.
Keeping him from his children would hurt them more. His family needs
him at home and is suffering immensely without him. The scarring effect
of his incarceration on his family can never be truly measured.

Exhibit “A” (Nikki Williams Letter)

For Mr. Williams, the last 9 months at the MDC have been awful. He has lived with
extreme fear and anxiety each day. He has witnessed violence, including stabbings and fights.
He has been threatened by inmates with extortion. He has observed inmates who are mentally
ill, suffer exacerbations of their serious conditions because of the violent and chaotic nature of
prison life at the MDC. His unit has been in “lock down” over 20 times.7 While it has been a
traumatizing experience, Mr. Williams, consistent with Nikki’s remarks in her letter, has tried to
help other inmates. He has counseled inmates who are struggling with personal problems, and
taught other inmates preparing for their GED exam. He became his unit’s manager and oversees
the distribution of toiletries and other items to new inmates to help them get settled.

There is no question that continued incarceration, which in our respectful view is
unnecessary, would have a detrimental and irrevocable impact upon Mr. Williams, his marriage
and family.

d. Analysis of the Purposes of Sentencing as they Relate to David Williams
Favors a Sentence of Time Served with Home Detention and Community
Service

Pursuant to § 3553(a), the Court must consider the purposes of sentencing, specifically
“just punishment,” deterrence, recidivism and protection of the public, as they relate to Mr.
Williams. These purposes in this case all would be satisfied by a sentence we respectfully
propose.

Generally speaking, “just punishment” is based upon moral culpability and asks: What
penalty is needed to restore the offender to moral standing within the community?” United
States v. Cole, 662 F. Supp. 2d 632, 637, (N.D. Ohio 2008). Further incarceration is not needed
to restore David Williams to moral standing within his community. After nearly 9 months of
incarceration, separation from his wife and children, and lessons he has leamed, his moral
compass is now oriented in the right direction and where it needs to be. The imposition of a
sentence involving continued incarceration now will not have any further constructive retributive
effect. Rather, it is likely to have destructive and permanent impact on him and his family.

Gregg Russell, a friend and victim of Mr. Williams’ false pretenses, in his letter to the
Court, writes,

 

7Units at the MDC are “locked down” as a result of violence or the finding by staff of contraband, including drugs
and weapons. During a “lock down,” inmates are locked in their cells indefinitely. They are unable to leave their
cell for any reason. In the over 20 “lock downs” that Mr. Williams has experienced, they have lasted from one to
seven days.

11

Case 1:16-cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 12 of 67

I have come to believe that I was consistently misled by David about the
financial viability of these projects and given the false impression that
funding for these projects was imminent. These falsehoods caused me
considerable personal angst and greatly damaged my professional
reputation with friends that I had approached to consider supporting these
projects That being said, I know David to be a thoughtful and caring
father and husband l am certain that he feels that he has failed his family
as a provider and will live with that regret for the rest of his life l also
know that David is deeply remorseful about the actions that he chose to take
and has accepted responsibility for the situation he finds himself in at this
time. I don’t believe that serving additional amount of time being
incarcerated serves any useful purpose as he attempts to rebuild his future
life with his family, friends and former business associates l also believe
that he has paid a devastating butjustified price for his illegal actions

Exhibit “A” (Gregg Russell Letter).

Separation from his family, community and all that is familiar to him, for approximately
the last 9 months, has had a permanent impact on Mr. Williams Continued incarceration is
likely to increase Mr. Williams risk of recidivism, He will become institutionalized, further lose
positive and constructive family and social supports and gain negative influences and be
removed from employment and or rehabilitative opportunities His current risk of recidivism is
low as he is focused on rebuilding his life in the face of great uncertainties He is focused on
securing any kind employment, being productive, earning back the trust from his wife, children,
family, friends and colleagues and making the victims whole again, Further incarceration is
unnecessary to guard against any perceived risk of recidivism, or to protect the public.

Separation from his family, community and all that is familiar to him, for approximately
the last 9 months, has had a pronounced impact on Mr. Williams Prolonged separation through
continued imprisonment will increase Mr. Williams’s risk of recidivism and needlessly test his
resolve and determination. He will return to a broken and separated family, with even greater
financial problems Retuming to this type of situation would be inconsistent with the purposes
of sentencing, and present challenges that Mr. Williams, and many others, would have immense
difficulty handling responsibly.

With respect to the need for a sentence to afford adequate deterrence to criminal conduct,
we doubt that the imposition of a sentence involving continued incarceration, in this case, would
have any bearing on deterrence and we are not aware of any empirical data establishing that it
would. The data is to the contrary. There simply is no evidence that increases in sentence length
reduce crime through deterrence,8 ln one of the best studies of specific deterrence, in the pre-

 

8 Michael Tonry, Purposes and Funclions of Sentencing, 34 Crime and Justice: A Review of Research 28-29
(2006).

12

Case 1:16-cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 13 of 67

guideline era, no difference was found, even between probation and imprisonment.9 The von
Hirsch analysis, commissioned by the British Home Office, examined penalties in the United
States and in several European countries lt concluded that the “correlations between sentencing
severity and crime rates . . . were not sufficient to achieve statistical significance,” and that “the
studies reviewed do not provide a basis for inferring that increasing the severity of sentences
generally is capable of enhancing deterrent effects.” Additionally, Mr. Williams has been
specifically deterred based on his own embracement of wrongdoing, acceptance of responsibility
and the 9 months he has endured at the MDC.

The reason for this is that potential criminals are not generally aware of penalties for their
prospective crimes, do not believe they will be apprehended and convicted, and simply do not
consider sentencing consequences in the manner one might expect. Tonry, supra, at 28-29.
“There is generally no significant association between perceptions of punishment levels and
actual levels . . implying that increases in punishment levels do not routinely reduce crime
through general deterrence mechanisms”10 This is particularly true in the instant context. There
is minimal evidence suggesting that lengthy prison sentences have any significant deterrent
effect on otential offenders from backgrounds similar to that of David Williams Finally, -
_, return to work in the film industry is also low, and likely

impossible.

Further, attempting to justify punishment of one person as a means to deter others, raises
serious questions of morality in that it presents the issue of whether it is moral to punish one
person beyond what is necessary and just for that person to promote deterrence of others
“Juridical punishment can never be administered merely as a means for promoting another good
either with regard to the criminal himself or to civil society, but must in all cases be imposed
only because the individual on whom it is inflicted has committed a crime. For one man ought
never be dealt with merely as a means subservient to the purpose of another.” lmmanuel Kant,
T he Scz'ence of Right 195 (W. Hastie trans., 1790). General deterrence simply is not a good
reason for a prison term, especially for Mr. Williams See Cole, 662 F. Supp. 2d at 638-40.

As we believe the foregoing amply demonstrates, there is no need to incarcerate David
Williams for a lengthy period of time to sufficiently punish him, deter him, to deter others, or to
prevent recidivism. ln this case, for this defendant, all of the purposes of sentencing can be
satisfied by a sentence of time served along with supervision, home detention and community
service.

3. Conclusion
David Williams has done the most that our society desires from a erson who has
committed serious offenses: he accepted responsibility for his actions, _

9 See David Weisburd et al., Specijic Deterrence in a Sample of Ojfenders Convicted of White Collar Crimes, 33
Criminology 587 (1995). See also Andrew von Hirsch, et. al., Criminal Deterrence and Sentence Severity: An
Analysis of Recent Research (1999).

 

'° Gary Kleck, et al., The Missing Link in General Deterrence Theory, 43 Criminology 623 (2005).

13

Case 1:16-cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 14 of 67

 

Mr. Williams has experienced a “serious fall from grace. He has lost everything His
reputation is forever damaged” (Jon Turtle Letter). As a result of his arrest and approximately 9
months of incarceration, Mr. Williams has had substantial time to reflect upon his past failures
and transgressions Further, he is aware of the seriousness of the offenses he committed, has fully
taken responsibility for his actions, and learned significant life lessons Finally, he has been
punished and deterred from future criminal conduct and is eager to return home to his family,
find stable employment and do his best to care for his family. Mr. Williams is prepared to accept
his sentence. He has been humbled and appreciates that he has “failed” (see Exhibit “A” - John
Doxsie Letter). He is remorseful and is ashamed for the harm he has done to victims and by the
example he has shown his wife, sons, daughter and family. His life and financial circumstances
are in ruins. His future is bleak. Approaching 60 years of age, he has little left and must rebuild
his life and earn back the trust of many. He is prepared to do so and knows that there is no room
for error if he is to regain the trust and support of his family (see Exhibit “A” - John Doxsie
Letter, Julie Doxsie Letter, J ill W. DeMichele Letter). Essentially, real challenges await Mr.
Williams and he will experience the punitive consequences of his actions for the remainder of his
life.

We believe that when all of the factors and objectives of _ and 18 U.S.C.
§ 3553(a) are weighed, a sentence of time served, along with supervision, home detention and
community service is “sufficient but not greater than necessary,” in this case, for this defendant,
James David Williams,
Respectfully submitted,
/s/

Anthony Cecutti
Jennifer Louis-Jeune

Counsel for James David Williams

14

Case 1:16-cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 15 of 67

Exhibit “A”

|_,__ .._. ._

Case 1:16-cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 16 of 67

October 1, 2018

The Honorabie Kimba Wood
United States District Judge
Southern District of New York
500 Pearl Street

New Vork, New York 10007

Dear Judge Wood:

After learning of David Williams indictment and conviction, l voluntarily came forward to offer my
assessment of David's life, his work in the film industry and the hope that whatever lessons he has had
to learn...he has learned and can now go back into society resolved to do what is right.

While l knew him professionally, for more than a 10~year period, l always found him to be equally
committed to family, as well as his work,

l have been in the film industry for more than 35 years During those years, l have produced over 30
documentaries, docu dramas and feature film, My work has been distributed on the BBC, PBS, CBS,
NBC, ABC, Netlix, Amazon and Fox. Attached is my professional CV.

Over the 10 years that | have known David Williams, lfound him to do business on a fair basis. He
worked very hard to fulfill his commitments to me, During my tenure, l had not witnessed his
involvement in the criminal activity that he accepted responsibility for. Throughout the course of the
many years that we did business together, David attended meetings, at my request, and provided all of
the necessary professional help to advance our business arrangements One example is the business
deals we did with Samuel Goldwyn Studii>s. He was professional. His various commitments and
agreements were always above board an`d followed the best practices in our industry. With me, l never
found his business practices to be unethical or iiiegai. ifthe opportunity presented itself, l would
seriously consider doing business, again, with David. David has a great deal to contribute and should be
given a second chance, once he has paid his debt to society.

On a personal level, l know him to be a devoted family man. Often, our typical business meetings would
shift to his children, He cared deeply about his sons and daughter. While this might seem to be a normal
practice, to most people, in the culture of Hollywood, David was an anomaly. l cannot tell you how
many times, l would place a ca|l, into David, and he would be at a sports match, with one of his children,
in the middle of the afternoon. The resuit: we would have to set a new time for the business call. Again,
he is the only one l did business with, in the Hollywood culture that put his family ahead of business

in the years that l knew him, he would take annual family vacations, in an RV. in the world of
"Hollywood coo|," that flies first class to exotic islands in Tahiti, this raised eyebrows in our world. l
would ask: why? His answer: l wanted quality time with my family. Nobody in our world rides around
with our families in a RV. Vet, every year that l knew him, he would set aside time to be with his family
on extended RV road trips.

Case 1:16-cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 17 of 67

The reason l decided to send this letter was also to express my affirmation of his commitment to his
daughter, at a critical time in her life. She needs her father. l fully understand the need to mete out
justice. And, l am sure it is an exceedingly tough responsibility for a judge. However, should you find
the basis to extend a measure of compassion to David, it is my considered opinion, that, he will not
regard whatever you decide, casually or deserved. From what l know of his character, he has learned the
lessons he has needed to learn. And, he will return to society a wiser ma n.

l know that upon his release, whenever that will be, it will be difficult, given his criminal record to seek
and gain employment. lam prepared to help him find employment and to support him in any way that l
Can.

Thank you for considering my thoughts, on this matter.

Bill McKay

 

 

Case 1:16-cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 18 of 67

William McKay has for more than thirty years thrived as an author,
filmmaker and researcher. Mr. McKay has produced and Written over
35 television specials, documentaries, radio programs and docudrama
films. Recently his docudrama series “Against All Odds: lsrael
Survives" became an international television hit in 2006-2010. He Was
the Writer/ producer of the feature film, “Billy: The Early Years," Which
Was released theatrically in the fall of 2008. His most recent book,
Which he co-authored With Ken Abraham titled, “Billy: The Untold
Story of a Young Billy Graham," Was published by Thomas Nelson and
Was released in 2008 to coincide With the theatrical release of the filml

Previously he authored, "Vital Signs: Emerging Social Trends and the Future of American
Christianity" With George Barna and “An American's Quest for Peace and Prosperity.” He
provided marketing services for the Christian Slater film, “Ten Commandments" and the
Broadway play, "Irena's Vow." ln 2009 and 2010 he produced two documentary films,
“Taking the Hill” and ”Under Fire." ln 2013 he produced the documentary feature, “Israel,
My Home," based on the life of famous French filmmaker and artist Andre Djaoui, Who
recently immigrated to Israel. He most recently directed, Neo-colonialism: How the West is
Keeping Africa Poor.

Currently, Mr. McKay, along With his son, Grant McKay, are in pre production on two docu-
drama series, “Turning Points: The Miracle of America" and “God's War: Miraculous True
Stories from the Second World War.” They are also developing a feature film, entitled,
”Crown of Thorns," With Hollywood veteran, Ted Field (founder of lnterscope Records and
producer of more than eighty blockbusters, such as, "Three Men and a Baby," “Mr. Holland's
Opus," "]umanji," "Last Samurai," and the "Chronicles of Riddick"). The film is a political
thriller on the life of ]esus, told though the eyes of Pontius Pilate and his Wife Claudia.

CURR/CULUM \//TAE
EDUCAT|ON:

B.S. - Vanguard University
l\/|asters l\/|ass Communications

AREAS OF SPEC|AL|ZAT|ON:

~ Filmmaking

' Media and communications
~ Business management

- Research and polling

~ Consulting

~ Writing

Case 1:16-cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 19 of 67

EXAMPLES OF WORK: (selected sampling)

Te|evision (Executive Producer, Producer or Co-Producer):

”Turning Points: The Mirac|e of America" 2018

”Neo-Co|onia|ism: How the West is Keeping Africa Poor” 2018
”|srael, I\/|y Home," 2013 Netflix original production

”Under Fire: Persona| Stories From The Scorched Summer of 2006," 2010

”Taking the Hi||: A Warrior’s Journey Home," Amazon original production 2010
”Against A|| Odds: israel Survives,” (13-part series) starring Michae| Greenspan (CNN), 2006 -
2010 TBN & Netflix (l\/|ost watched series in Christian television history. 8 million primetime

viewers in the USA, according to Nie|sen ratings Ran weekly in primetime for two years. Shown
on television in 132 countries See Project Summaries for more info).

“Great Hearts of Courage," 2009 PBS i& Netflix

”Great Souls: Six Who Changed A Century," (series) starring David Aikman, 2005 PBS & Netflix
(See Project Summaries for more info)

”Japan: Searching for the Dream," 2002 (See Project Summaries for more info)
”Tortured Peace," 2001 BBC & Fox News
”The PLO: From Exi|e to Power," 2000 BBC & Fox News

“Vanishing Peace: The Aftermath of Oslo," 1999 BBC and Fox News (See Project Summaries for
more info)

”When Wil| the Dying Stop," starring Char|ton Heston (Syndicated Network: NBC/CBS/ABC).
“The Wor|d's Best Kept Secret," starring Susan Howard (Syndicated Network: NBC/CBS/ABC).

”Generation in Search Of Truth," starring Johnny Cash (Syndicated Network: NBC/CBS/ABC).

”Ba|lad of the American Teenager," starring Glen Campbe|| (Syndicated Network:
NBC/CBS/ABC).

“Give lV|e A Reason To Live," starring Barbra Mandre|| (Syndicated Network: NBC/CBS/ABC).

Feature Fi|m (Producer & Writer):

Case 1:16-cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 20 of 67

"Bi||y: The Ear|y Years" - Theatrica||y released 2008. Re|eased on television on lnspirational
Network (lNSP) in 2013 and on Gospe| Music Chanel (now UPTV) in 2012, Additiona|ly released
on Netflix.

”Against A|| Odds: ln Search of a Mirac|e”, (100 min. docudrama) starring Michae| Greenspan,
2005 l\/|omentum Re|easing (TBN & Netflix) (Shown in 132 countries).

Radio (Owner/Producer):
IMS News Washington, DC 250 Stations US; lnternationa|: Commonwealth Countries

Published Books (Author, Co-Author):

“Bi||y Graham: The Ear|y Years," Thomas Nelson, 2008
"Against A|| Odds: ln Search of a Mirac|e,” 2006
”An Americans Quest for Peace and Prosperity," 1992

”Vital Signs: Emerging Socia| Trends and the Future of American Christianity", Crossway Books,
1984

Nationa| Research/ Po||ing (Po|lster):

”Japan Report,” Ga||up Organization and American Trademark, 2001-2002

”Profi|e of the Christian Marketplace,” American Research Corporation, 1984

"American Fami|ies," American Research Corporation, 1980 - Comp|eted for the Whitehouse

Over Forty national studies for private corporations

 

Case 1:16-cr-OO436-Kl\/|W Document 297 Filed 12/17/18 Page 21 of 67

l Brian Keith Tochi
mobile 818-558-5858
office 818-900-6800
' " " ' brian.tochi@the-awe.com
‘ "‘ 9 “ s ' " ’ 5 ” 4804 Laurel'Canyon Blvd~530
Valley Village, CA 91607
ttie-awe.corn

 

The Honorab|e Kimba Wood
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007
September 27, 2018

Dear Judge Wood,

ln the nearly 40 years that l have known James David Williams, l have seen him rise to
the top of his fie|d, and l have also seen he and his family completely devastated by the
consequences of his actions - and now the resulting affects of his incarceration. Please
know that whether he is at the top or the bottom in his life, David is and will always be
the kind and dedicated family man who strives to help others, even to his own fault.

l was incredibly saddened to learn of his misdeeds and it came as huge shock to learn
of the crimes for which he has pled guilty to. However, | feel compelled to write this
letter because l would like you to consider my Words when deciding David’s sentence,

ln addition to being a businessman, l have also been a well-known actor for many
years with a multitude of popular roles in television and in films l say this because l
have been around an immeasurable amount of “industry” types whose entire focus is to
make names for themselves within the industry, whatever the cost, and with no
consideration for others l would also like you to know that l am a victim of an
entertainment industry business manager who defrauded me (and several others) of
millions of dollars.

l bring this to your attention because l have a unique experience that many others do
not have, and more significantly, as a victim, l understand the implications resulting from
the actions of some who have taken advantage of others within the entertainment
industry.

l do not in any way condone David’s actions, but l wish to ask for your leniency in
sentencing because of the type of person l have known in him throughout these many
years

Back in the early 80's, l met Mr. Williams through a mutual friend while he was visiting
Califomia. He was smart, funny and extremely good-natured. We hit it off immediately.

Case 1:16-cr-OO436-Kl\/|W Document 297 Filed 12/17/18 Page 22 of 67

We kept in contact, and when he decided he wanted to move to the West Coast to try to
work in Hol|ywood, it gave me the opportunity to oblige him, l was leaving to film a
movie on location, so he offered to care for my home while l was away - l accepted He
ended up staying approximately 8 months so when l returned from filming l had the
opportunity to get to know him even better.

He eventually moved out, but we continued our friendship. Over the years he had
taken on many, many different types of entertainment-based jobs ln the beginning,
most were menia|, but it didn’t matter, he was diligent in doing the best possible job he
could, no matter the level of position or difficulty of the person he worked for. That’s
saying a lot, because there are a lot of horrible people working in entertainment

Throughout this time, Mr. Williams was pleasant caring, helpful to a fau|t, and always a
friendly asset to everyone he met. He was always offering to help others in any way he
could no matter whatever position he may have been in. Sometimes it wasn’t easy, but
he would do what he could for others asking for his help - personally, even financia||y.

Throughout his career and over the years to follow, David had ascended to higher and
higher level positions within the industry, and all during this time he had always been a
valuable friend, was helpful and giving to those who needed his type of knowledge, and
(for people needing a leg up) openly arranged access to others - essential ingredients
for those trying to succeed in the field of entertainment A|| at no benefit for himself.

ln Hol|ywood, many times the lines get blurred between what is the right course of
action and the wrong ones l will not make excuses for David, but please try to
recognize the culture and difficulties of that industry and how doing the wrong thing may
be unwittingly perceived as permissib|e, especially if the intent is to make good to the
victim via the intended success of an entertainment property.

Remember, l have been a victim of somewhat similar circumstances but can relate and
understand how someone like David can get caught up into such a bad situation.

Please know that David has been an amazing and caring father for all three of his
children, Parker and and he has been a loving and devoted husband to
Nikki, his wl e. His children are similar to David in that they are loving, smart and
considerate of everyone. His wife is an Ange|. They are experiencing an unbearably
difficult time without him.

There is no excuse for what David has done to others l wish to ask for your
compassion in deciding his sentence, l am sure he will do his very best to make
restitution to those of whom he had wronged, but in able for him to do so, he would
need to be released back into the society, not incarcerated

Case 1:16-cr-OO436-Kl\/|W Document 297 Filed 12/17/18 Page 23 of 67

l believe this experience has taught him very serious lessons, ones that he will spend
his lifetime trying to make right and will seek to correct | am committed to helping and
supporting David, and look fon/vard to hopefully working with him on future projects,

Judge Wood, l ask for your compassion in deciding David’s sentence. l am sure he will
do his very best to make restitution to those of whom he had wronged. l humb|y ask
you to take into consideration all the truly great attributes that David possesses, and
please know that When he is out he will be the model citizen l know he can be - as Well
as an even better person,

l wish to sincerely thank you for taking the time to read this, and hope this has given you
a small insight into this truly good-hearted man with whose future you are deciding

lVly very best regards

 

Brian Keith Tochi

Case 1:16-cr-OO436-Kl\/|W Document 297 Filed 12/17/18 Page 24 of 67

October 5, 2018

The Honorable Kimba Wood
United States District judge
Southern District of New York
500 Pearl Street

New York, NY 10007

RE: james David Williams
Dear judge Wood:

From everything that we have seen as a family that has been close to james David
Williams, he has been nothing but a stellar father, an active member of the
community and a good friend. My family and l have known David since 2006 and
have spent quite a lot of time with him and his entire family. We met through our
oldest sons when they were in the third grade.

Over the last several years we have spent a lot of time with the Williams family in
many social situations including family dinners parties and other social events at
our kids' respective schools We have also traveled with the Williams family
extensively on summer vacations over the past several years

ln all of those scenarios David has been nothing but a perfect example ofa father.
He has been loving, attentive and completelyinvolved With his family at all times

He has always been one to be involved with anything that his kids have wanted to be
involved with and has helped foster them through adolescence in a very warm and
loving environment

The impact of David’s absence at social events has been palpable. He is an
intelligent and knowledgeable gentleman, who is nice, personable and caring about
others My wife, kids and l have spent a considerable amount of time with him and
his family over the last few years and he is sorely missed at all ofour social events
and regular dinners that we had with his family.

The impact of his incarceration, especially being so far away from home has been
devastating to his family. His middle son,-, has recently graduated from high
school and he has missed that ceremony. More importantly, he has not been around
to help guide him With his college decisions and transition.

Additionally, he has a daughter,- who is a teenager and needs a lot of
guidance and a father figure in these formative years Clearly, his being away has
impacted his relationship with his daughter and his influence in helping her through
these difficult times

Case 1:16-cr-OO436-Kl\/|W Document 297 Filed 12/17/18 Page 25 of 67

Finally, his eldest son Parker has recently decided to join the US armed services in
an attempt to get through his college in a way that is less disruptive financially to his
family, since he understands the impact of this situation very clearly.

In summary, while l realize that he is convicted of fraud offenses l don’t think that
this diminishes who David is at the end of the day. He remains a dedicated father,
community member and friend, l will support him when he is released in any way l

 

 

Case 1:16-cr-OO436-Kl\/|W Document 297 Filed 12/17/18 Page 26 of 67

The Honorable Kimba Wood
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Dear Judge Wood,

My dad has shaped me into the person l am today. Through all of the difficult times in my life
he was there. For example, when my grandma died it was hard for everyone but he kept
making sure that l was alright. Then sad|y a couple days after she passed, my favorite dog got
killed by a coyote. And as soon as l was over the death, my dad did everything he could to find a
new dog that would make me happy. Another hard time he helped me out with was when l
found out my girlfriend was cheating on me. l was about to rush out of the house with so much
rage that l could have got into a car accident But he talked to me about how l should be
treated. He also told me that it is just a learning experience.

My dad has always been such a good role model of what a dad should be that l want to be like
him when l have kids. He did all of the mainstream father and son activities and he exceeded
and did a lot more. For one example my brother and l used to play airsoft, which is like
paintball, and almost every time my dad joined in and we had so much fun. A|so my dad was
there for my friends One of my friend's parents got a divorce and my dad was making sure he
felt at home with our family. And he told him if he needed anything to just call him, But
recently when my dad went to jail he was not there when l needed him the most. |n 5th grade
he convinced me to try a lacrosse introduction class at school because he thought l would like
it. So l tried it and it was so much fun it became my main sport. 7 years went by and my team
did very well my senior year but my dad wasn’t there for any of the games

But what came next really hurt. lt was our senior night. They had posters of all of the seniors
and they had a huge ceremony where all of the seniors run through the tunnel of all of the
other players and take pictures with their family at the end. So l just took my picture with my
mom and my sister. After that so many people were like where was your dad. lt was really
embarrassing Another moment was my high school graduation. Everyone was taking photos
with their family. And all l saw was an empty spot of where my dad should have be sitting. That
was very depressing for me and l don’t even want to imagine what my dad was feeling.
Something more recently was when there was the huge fire in Ca|abasas and l felt helpless -
because there was nobody at home except my mom and my sister and my mom and sister
could only pack so much inside a car. lt would have been nice for my dad to be there to help
them evacuate so if our house did catch on fire we wouldn’t have to worry that we could lose
all of our possessions

Case 1:16-cr-OO436-Kl\/|W Document 297 Filed 12/17/18 Page 27 of 67

Thanksgiving was very hard, because we always have our traditions like decorating the
Christmas tree after Thanksgiving day. We ate Thanksgiving at a friend's house because it would
just not feel right With three people, This has been very hard for me and my family. lt has also
been hard for my Dad because not only has he missed so many milestones and events he has
missed out on our day to clay lives which is what matters most to him. This is why l think he has
served his time and should be back with his family. We need him with us!lll!!

Sincerely,

 

Case 1:16-cr-00436-Kl\/|W Document 297 Filed 12/17/18 Page 28 of 67

September 24, 2018

The Honorable Kimba Wood
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Dear Judge Wood,

ln a town famous for being fiaky David Williams always was available and made time to see me
when l needed him, lt was a hard time for me out there in California because l had no family or friends
out there initially and on the days that were the worst David would pick up the phone for me.

l was a graduate of the United States Naval Academy in Annapolis Maryland in the class of 2002.
Upon graduation l was commissioned as a Surface Warfare Officer in the Navy aboard a frigate and did
my first tour overseas in 2002-2003. After returning stateside l had an opportunity to switch services to
the US Army where l joined the airborne infantry. lt was an exciting time for me getting to do lnfantry
School, Ranger School and Airborne School all in the same year. Shortly after l was out of Airborne
School l was assigned to the 82“°' Airborne Division in Fayetteville North Carolina. After leading a platoon
for a short time, l got the chance to join a military transition team (MHT) where it was myjob to train
both an iraqi recon platoon and a Mechanized Battalion in the Eastern Half of Baghdad. As the
operations officer it was my responsibility to plan all coordinated missions for both my unit and to assist
the iraqi Ops team with theirs l was there for over a year operating in and around Sadr City. lt was an
exciting and dangerous time but at the end of it l felt l had done my duty and decided to head out to
Hol|ywood to pursue my other dream in the film industry.

l had been working as a military advisor in the film industry for about two to three years before l
met David Williams l was fortunate to get some regular work right out of the gate, but as time went on l
realized that being an advisor alone was not going to get me to the career that l wanted. My writing
partner and l began to write as well as be consultants This is how l first met David, He hired us to proof
a World War 2 Script for him titled "No Better Place to Die” about the 82"" Airborne on D-Day. This was
special for me because l was in the 82""\ Airborne Division and wanted to make sure they looked great on
film. This project began a collaboration between me and David that has continued until this day.

As l mentioned before the film industry was difficult and lonely industry to be in. When you are
on set working on a project it is exciting and there is nothing like it. However, the in between, the
waiting and trying to make ends meet is the hardest part. During this time, l started discussing with
David where would l go next and how l could become a working director. As he became more of a `
mentor than a client we discussed my best steps for getting into a film career, lt first began with giving
both myself and my writing partner movie types that would sell and be relevant. We picked stories that
could have budgets that would be something that could be made. As we would write, work and live our
lives David would always invite me to events lunches or networking events as his guest so that l could
get practice talking shop with industry people, At one of the events we came up with the idea that it
might be good for me to attend graduate school to get the filmmaking skills that l was lacking. |
attended a two-year master's program at The New York Film Academy in Burbank Califomia. This is

Case 1:16-Cr-OO436-K|\/|W Doc\ument 297 Filed 12/17/18 Page 29 of 67

when l came across the idea that became the script that David and l ended teaming up on called X-P-
Dite. A thriller that my cowriter and l wrote that would be directed by myself. This opportunity did not
come to fruition due to David’s current circumstance, but l believe had it been made that all of his
filmmaking, guidance and mentorship would have led me to be a full~time working Director.

David's mentorship was more than just about film on many frequent occasions we would
discuss boats and family. l a single male in the worst city to date on the planet it was nice to be able to
bounce things offa more senior family man who had been there and done that, One of my most fond
memories of David and l was when we camped in Mount Whitney California as a part of our yearly
camping with his family and other families. He and l were paired up as hiking buddies and spent over
five hours on the trail together where l would say you can truly get to know the character of a man
when you are hiking a grueling hike straight up a mountain. Although not in the military himself l truly
believe that he has the heart of a warrior. ln closing lthink that he is a great mentor, a great husband, a
great father and ‘rfgiven the chance again l would work with him in a heartbeat. Thank you again for
your time,

§iie

David B iohnso

Case 1:16-cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 30 of 67

Denise Epstein

 

11000 Winnetka Avenue, Chatsworth, CA, 913 11 PresidentWanym@gmail.com

The Honorable Kimba Wood
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Dear Judge Wood:

Our daughters met in a jacuzzi and argued over who Would be the Lion King - they Were three-years-old
and thirteen years later they are still inseparable. Our families met in Maui, We lived in the same
community, attended the same school, and continue to take family vacations together every year.

their middle son is one of my sons best friends.

My children have learned So much from David over the yearS. He never let his children disrespect their
mom, never raised his voice, the boys had chores, and they made family dinner a priority - in fact my
children Still call them Mr. David and Ms. Nikki.

Nikki Williams and I Were the founding members ofThe West Valley Chapter of the National League of
Young Men, lnc. a non-profit for mothers and sons in high school. David is the only father Who helped us
at our large meetings and Worked With the young men on essays and etiquette lessons. We couldn't have
started this chapter Without his support.

I am concerned about his daughter,- Who has struggled With her grades since he has been
incarcerated. David has always been the rule enforcer in the family and given the circumstances it has

been challenging for Nikki to take on that role.

l would still entrust David and Nikki to raise my daughter ifwe couldn't - it is also my daughters choice as
well.

urbansand818@gmail.com

Case 1:16-Cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 31 of 67

Emmy Loc Williams

3th Highwood Drive, Apt. 8206
Bloomingwn, Minncsota,

55438

August 1.2018

'l`he Honorable Kimba Wood
United States District judge
Southern District of New York
500 l‘mrl Street

Ncw York, New York, l0007

Dear judge Wood,

I am James David Williams’ mother. l have loved him since the day he was bom. The man in-
dicted is not thc child wc chcrishcd. the teenager and young adult who added such joy lo our
lives, the adult wm had an enviablc camcr. llc now is a man who made a tragic mistake. but that
mistake does not define my son whom l love with all my imm This words, LOVING, GENER-
OUS, KIND. FAH'HFUL. HARD WORKING define him,

LOV|NG: No one invest his family more. They ana the most important part of his Iil"e, not only
his wife and children but his parents and sisters Scparation from diem has been the most diffi-
cult part ot`his incarceration Nikki and David arc a couple who have done everything together.
two halves of a wholc. lie is an exceptional father, coaching his boys teams, chwring cm the
side-lines for every game lie lovett to “fix things" and spent many a happy hour passing these
skills on to his sons. His wife. Nikki, is his true soulmatc. He adorcs her as he does his children,
As his mother l have always had a special bond with him, lie was my anchor during his indians
illness and death lie does his best to make me a part of his childnen’s lives l was not the “odam
Gmndmothcr” even though l lived thousands of miles away

GENEROSITY: could bc his middle name (ahhough l like DAV|D). lie and Nikki have shared
their home with family and friends Thcir spare room ms a haven for many. When life in
louisiana became unbearable for his mother-in~law he opened not only his home but his hurt
She lived with the family for l6 years until her death in 2015, The rapport he developed with her
was rcmarkablc, a bit of basing mixed with love and mpect. l. as his mothi:r. ellen cnvicd bcr.
She was with him and l was not! But it made me happy to know she also loved him.

One incident sticks in my mind. l was visiting during thc Christmas holidays Donna inns in the
hospital and dcspondent over missing the Christmas morning excitement David insisted the
children wait on thc stairway until he was able to connect a video feed to her hospital room. l wl

Case 1:16-cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 32 of 67

children wait on the stairway until he was able to conocot a video feed to her hospital room. l sat
on the stairs also and remember little ltispering to me, “Grarmny, can you peck and
see if Saota brought me my rabbit?" Love and concern for his mother-in-law took precedence
over his children and Santa.

When his nephew graduated from college and began his career as an aeronautical engineer he
moved in with Uncle David until he could atl‘ord an apartment of his own. When lead was dis-
covered in paint friends were given 24 hours to vacate their home, They called David and Nikki.
moved in and stayed two months. A college friend almost became a permanent “gttest” and his
college room mate and best man at their wedding. looked upon their home as his when on leave
t`rom the Air l~'oree. l do not know the financial arrangements but l am certain that sharing your
horne and family with others for a long period of time can be a burden, both timially and emo»
tionally. l am in owe of their generosity

(‘OMPASSIONATE: His compassion and empethy for othms is commondzd)le. lie is truly spe-
cial, with his father’s sense of humor and the ability to t,lS'l`l:IN. His circle of friends love him as
do l. One example of his consideration happmted in the 80"3. lnterest rates skyroclteted and his
l"at.her and l had 3 properties and tt llotmdcring business. We were struggling to keep our heads
above watch David was at ASU and took it upon himself to finish the semen find a port time
job to help with expenses and enroll in a Community College until we were able to send him
back to ASt§.

FAlTllFUL: tle was a deoeon in his church at the age of lo. the yomtgest in the Presbytery. lie
ushered in the Bcl Air Presbyterian Church as a young married Ronald and Naney Rcagan were
parishitmers. We were visiting one Sunday and David was ushering, llc seated ns directly across
the aisle from the ngans. A real treat for us Midwestemers. The Presbyterians have a "meet
and grect" moment when you are invited to shake hands with someone near you. l got up to great
the Reagans and was immediately surrounded by the Secret Service ...one of those OH MOM...
eye roll moments.

AMBl‘l`lOUS AND HARD WORKING: As a teenager he became interested in photography. lie
photographed T-ball teams charging 51.00 a photo This, of course, was before smart phones and
digital photography. He developed the film in the basement and earned through to cover his ex-
penses plus a hit to spend on more equipment ln High School he began photographing weddings
and special events l do not know how good he was but l do know his prices were low and his
Serviocs in denmnd, By the time he graduated from High School he had saved enough to buy his
first ear, second hand but drivable.

lle is smart not afraid ol`hard work and although he has lost everything his livelihood his repu-
tation. his home and his freedom l am confident that it"` given a chance he will return to society a
better man able to support his family emotionally and financially once more I pray he gets this
chance, We need him and he needs tro

Case 1:16-Cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 33 of 67

lam 91 years old l have loved my son uncozhditiona!ly since the mammt he was put in my arms,

His incarcera;ion has been shancring but the thought that l might never see him again is unbear-
ablc:. 1 can only pray to live long enough to once more hold him in my arms and law him say, °‘ l
love you. Mnm".

“!'hank you(

Sincerch

/I iv /g/,( //zz' ¢/z¢/

lmmy Lc¢:7

 

 

Case 1:16-cr-00436-K|\/|W Document 297 Filed 12/17/18 Page 34 of 67

The Honorable Kimba Wood
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Dear Judge Wood,

l’m writing to you in the hope l can help property frame the character of my long-time friend David Williams as you
decide on his semenclng and in doing so facilitate a just and measured result that meets the needs of both those he
has offended as well as those who depend upon him and have loved him for ali the good he has brought into their
lives.

l first met James David Williams in 1980 during my sophomore year at Arizona State University. Since college we
have remained in regular contact over the last 38 years, even when visiting was not an option; which is why
his crimes come as such a shock and why writing this letter is so painful.

After graduating college, l entered the Air Force and Dave moved to Los Angeles to pursue a career in the early
telecommunications business and later transitidned into the film industry. ln later years, l was the best man at his
wedding and he was mine. When Dave re-married l was in his wedding party again. l and my family have visited and
stayed with Dave and his family in Los Angeles too many times to count over the years and Dave was there for me
during my painful and bitter 4-and-a-half-year divorce. Dave allowed me to stay in his guest room for many months
alter my return from Afghanistan while l recuperated from my tour and tried to deal with ali the complex details of a
divorce On all of these occasions Dave fed me, tent me clothes and included me in social evems both personal and
professional that truly made me feel like a member of his family; his generosity was exceptional

in 2009 my current wife, Mari, first met Dave and the Williams family, where she became especially close with
Dave’s children and mother'in-law, Donna, spending hours tutoring, meritoan and playing with Dave’s children after
school or going shopping with Donna each time we visited for extended stays as l transitioned from one-military
assignment to the next. in a very real way Dave's inclusion of Mari»in his family life showed great character and
insight into the needs of others and provided a much~needed therapy tor my future wife whose own family lite was
marred by mental illness and dysfunction. Over the years those many months spent with Dave, living as his guest in
his home, were an emotional and financial godsend for me as wel|, not only as a military member serving in a high
cost-of-living area but especially during my long divorce Being with Dave and seeing how much he cared about is
family, community, causes of social justice and the sincere efforts he made to pay forward his success by referring or
employing others, all served to reinforce my belief in Dave‘s good character while rebuilding my sense of

family, belonging and hope each time l was recalled to active service. Taken as a whole, Dave's kindness,
generosity and yes, good character example, throughout the last 19 years ensured my successful transition back to
civilian life from the horrors of war.

There are many other instances of Dave’s kindness and good character that have nothing to do with me personally to
include supporting numerous charities though his wite’s affiliation with the Junior League, sponsoring youth sports or
promoting the importance of national defense as a member of the Air Force Space Command Civilian Orientation
Committee for which l nominated himv Yet, none ot these outward signs of good character can explain his failure

to demonstrate the same in his professional life over the last few years. lf l had to guess, and knowing him as l do, l
would have to say he acted out of tear ot failure and the shame he felt it would bring ~ it’s no excuse ~ but now that
we all know he is human and the truth is out in the open, l would ask that you place his failures in light of all the good
he has done and the vital role he will need to play as a son, husband, father, uncle and friend to so many that rely on
him lor emotional and financial support.

lt's clear Dave's criminal prosecution has negatively affected Dave, as is fitting, but the toll it has taken on his wife
and three children is devastating as they’ve lost everything, ill~gotten or otherwise While l’ve always believed the
punishment should fit the crime it's clear to me that neither society or his friends and family will be served, nor will
Dave be better rehabilitated, by keeping him incarcerated The lessons Dave needs to learn now await him outside
his prison cell. in that regard, anything you can do to expedite his release l believe will accelerate his

contrition, restitution and the necessary absolution that comes from struggling and successfully re-entering the
workforce as a contributing, taxpaying member of society

Case 1:16-cr-00436-K|\/|W Document 297 Filed 12/17/18 Page 35 of 67

After my retirement from the Air Force Reserve in 2011 l resumed my work with the State of California as an
Employment Program Manager` Each and every day l see ex-telons come to our America’s Job Centers and struggle
to find gainful employment; it doesn’t matter what their education level or skills, and it doesn’t matter that California
legislation limits disclosure of prior offenses (ban the box), because one way or another a person's convictions seem
to come out on the record. The result is chronic unemployment and recidivism, Over the 20 years l’ve worked in
labor it’s my experience that the sooner ex-offenders are released the less likely they are to associate with and pick-
up the habits of career criminals, white or blue collar. After that it's my experience an ex-offender's success

upon release greatly depends on the support system that awaits them on the outside in the form of friends and family
who will keep them focused on the straight and narrow road to rehabilitation l assure you, as one of those who
have suffered from both our emotional and financial investments in Dave and forgiven him, l will do my best to
support his successful transition outside of prison and see to it that he rediscovers the generous and moral character
he has d;)rtonstrated for the major' y of his life.

z/Z_._.

Ea, Lt coi, usAF (Rei.)

jr

 
 
  

West Sacrament, CA 95691
Celi/Home: 916-251-6716
Work: 916-227~2743

 

 

Case 1:16-Cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 36 of 67

November 1, 2018

The Honorable Kimba Wood
United States District judge
Southern District of N ew York
500 Pearl Street

New York, New York 10007

Dear judge Wood,

I am writing this letter on behalf of my friend, james David Williams, I
have known David for Over fifteen years in both a personal and
professional capacity. And although I have a tremendous amount of
sympathy for the entire Williams family, l am hopeful that much good
will eventually result from this traumatic experience

l met David some fifteen years ago when he joined a group effort to
produce a family film called “Come Away Home”. David was
instrumental in providing helpful, professional insight and production
experience to this project In the end, the project was not as successful
as we Would have hoped, but David stepped up at the appropriate time
With ali of the other major players in the project and paid his share of a
production loan owed to an aggressive investor. l do not believe that
David is singularly responsible for the lack of success for this project

Since the completion of that project, l have been involved With David on
a variety of potential projects that have never fully materializedl l have
come to believe that I was consistently misled by David about the
financial Viabillty of these projects and given the false impression that
funding for these projects Was imminent These falsehoods caused me
considerable personal angst and greatly damaged my professional
reputation with friends that l had approached to consider supporting
these projects ln particular, l introduced my friend Chuck Strauch to
David and Mr. Strauch suffered significant financial losses as a result

David’s lack of truthful communication with Mr. Strauch over many
years caused considerable strain and discomfort in my personal

 

Q_ase 1:16-cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 37 of 67

relationship with Mr. Strauch. There have been similar uncomfortable
and damaging situations with other friends and associates

That being said, l know David to be a thoughtful and caring father and
husband. In all of the years that l have known him, we have rarely
spoken without speaking at length about our children and wives. I have
found that to be a rare commodity in the “Hollywood" landscape l am
certain that he feels that he has failed his family as a provider and will
live with that regret for the rest of his life.

l also know that David is deeply remorseful about the actions that he
chose to take and has acc pted full responsibility for the situation he
finds himself in at this time. l don’t believe that serving additional
amount of time being incarcerated serves any useful purpose as he

attempts to rebuild his future life with his family, friends and former
business associates

I appreciate the opportunity of expressing my feelings about David. l
believe this is an'all too familiar story about a decent family man finding
himself in some very difficult circumstances and making some
incrediny bad choices. I also believe that he has paid a devastating but
justified price for his illegal actions

f ,

Respectfully

 

41 Lighth use Lane
Hilton Hea Island,

South Carolina 29928

 

Case 1:16-cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 38 of 67

October 19th, 2018
RE: Reference Letter
Dear Judge Wood:

David V\frlliams has been a key frgure in the development of my career. He is one of the
first people l met in the film and television industry when l moved to Hollywood. ln an
industry that is difhcult and complex, he was one of the few who took the time to be
helpfu|, supportive, and kind to me when no other professionals would respond. l
appreciated his guidance immenser and his expert knowledge of the industry was
pivotal in my career direction and subsequent successes.

l have become an accomplished screenwriter, producer, and director for television and
motion pictures And | am the author of a new book, "The Bomb Heard Around the
World", which will be released this wlnter. l write and direct for film and television
production companies on three continents. Some of my films and screenplays include
"Oba: The Last Samural", "Legacy of War“', "House of Churchill", "lnnocents", "A|l Things
Bright & Beautiful", "Fraud Squad", "Body and Soul" (The Billie Holiday Story), "The
Unknowns", "Paratrooper", "Bobby Z", and "Genius On Hold". My most recent movie,
"Bal|ad From Tibet", was shot in Beijing, Tibet, and Shenzhen, China and is in release
right now in theaters

l am a Clio Award-wlnning director and my literary works allow me to pursue my interest
in history, socio-political issues, and the human condition as central themes l am proud
to be working at this level in my career, and David has been instrumental in providing me
with the confidence and support to pursue these opportunities

David and | had our first opportunity to work together on the biographical motion picture
about the renowned African American music icon, Billie Holiday. l wrote the screenplay
and arrived in Hollywood to produce the film, David stepped in immediately and helped
me with packaging, distribution, castlng, and financing of the project lt was a large-scale,
complicated endeavor, and his professional participation and guidance were invaluable
in the process

The second project we worked on together was called "Paratrooper“'. l also wrote this
motion picture screenplay. He sent me to France to research the D-Day event so l could
properly detail the Norrnandy invasion in World War ll. The final product (the screenplay)
was exceptional and for a number of years we have been packaging the motion picture
to ready it for production. l have had David’s support throughout the process and we
hope to work together on this ln 2019.

A third project is waiting in the wings for us. We have begun developing the true story of
Abraham Lincoln and his family after his assassination The aftermath of this tragic event
was remarkable for members of his family and for America. We are working together to
create a television series about this period in history and about the political events which
occurred after his death. l urgently need David‘s help to move this important historical
television series onto television screens across the nation.

On a personal level, l have spent time with David and his family. He is fiercely loyal and
his lntegrity, where friendships and family are concemed, are unquestionable

Case 1:16-cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 39 of 67

He is an exceptional father and husband. He speaks of his wife in glowing terms, always,
and his children are his pride and joy. There is not a week that goes by where he is not
participating, attending, and playing 'chauffer' for his children to attend dozens of school
and extracurricular activities in California and throughout America. David is, in my
estimation, the kind of father children would be privileged to have in their lives.

And while pursuit of success can cause stress and strain in peoples' lives, David’s sense
of humor and inner strength have allowed him to refrain from distributing these stresses
to his family, such that they are not impacted by the effects of the rigors and
complexities of our business.

He is truly a man l admire and respect so l hope this letter accurately reflects my
confidence and respect for this man, his life, and his family.

Si cerer yours,

Gregory rq ette
Ph. 32 33- 08

Case 1:16-cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 40 of 67

Honorable Judge Kimba Wood:

When I was arrested by ten armed law enforcement officers at the
Los Angeles Airport in front of my entire family, my entire
world crumbled. I was completely devastated, my family was
destroyed. But that day over two and a half years ago was only
the beginning of this tumultuous journey. In the following days
I read the many articles about myself and my co~defendants. I
was destroyed by the news reports. My career and my ability to
support my family had been irreparably destroyed forever. l had
helped to get many movies produced and distributed over my
career, and now I was being called a con man in every form of
news media. In the many film projects l had been involved with,
I had the intention of making the films successful and being
sure that the investors received their money back with profits.
But I wasn't honest with the investors,

 

I can't begin to express my embarrassment, my shame and my
remorse for my actions.

l used my experience and knowledge to get people like Bill
Busbice, Dr. Ishmael Silva, David Tengdin and several other good
trusting people to invest their hard earned money under false
pretenseS. I was always hoping that it would work Out. It did
not work out. lt could not have worked out because it was a
house of cards built on the lies that l told people who believed
in me.

l have caused harm to people, private investors and companies,
all of whom put their trust in me, and believed in me. I have

betrayed their trust. When I realized this, that's when l knew
that l had to plead guilty.

    

Case 1:16-cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 41 of 67

Since that time, l have resided at the Brooklyn Metropolitan
Detention Center. I'm living over 2,500 miles away from my
entire family. I am limited to approximately 7 minutes a day to
talk with them on one of the four phones that l share with 124
other prisoners. Most of my communication with family is via
restricted email. MDC is, as you know, set up as a maximum
security prison with very harsh conditions, awful food, no
access to the outdoors and an ever-changing population of mostly
transient inmates. l have been housed in Unit 62 during my
entire stay here, which is well known as the worst unit at the
MDC. Unit 62 is the unit that all transient felons coming from
their respective penitentiary's SHU come through prior to being
sent to a different prison. However, I have tried to make the
best of my time here. I have taken on the task of teaching and
assisting inmates in GED studies so that they can pass their GED
exam. I have become the Unit's manager in charge of handing out
the BOP's personal toiletry items and helping all of the new
inmates learn the institution's schedule of operations and how
to order commissary, as well as set up and use the phones and
computers. In here, I have seen a different side of America, I
have seen why many of these guys have ended up here. They had
everything stacked against them, with little or no education,
very fractured families, no real support and often drug
problems. All of these issues, which contributed to their
problems, I do not share. I have a great family, good education
and family support. I have no excuse to have broken the law.
Most of them were forced into this life. I was not.

I have been locked down for days and weeks at a time after the
numerous violent fights, stabbings and even assaults on guards.
I have shared this space with bank robbers, gang members, human
traffickers, rapists, murderers, sexual predators, narco-
terrorists and many others I'm sure. It has truly been an awful
experience.

However, my experience here is nothing compared to how I have
devastated my family. They have endured public shame and
humiliation. They have lost their home, their way of life, their
good family name and all sense of security. They have missed
having their father to support them both financially and
emotionally. I know that they have lost their respect for their
father - the man that they looked up to all of their lives. What
I have done to my wife is inexcusable, and really unforgivable.
I have left her with no savings, no money, no income, no home
and no assets. She had to get a job after not working since

Case 1:16-cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 42 of 67

1998, when she first becake pregnant with our son, She is now
acting as a single parent during the most difficult time in her
and our children's lives, not to mention the public
embarrassment that they are being subjected to in their private
lives. All this, while I sit here, in shame, unable to assist
them, l know that my actions and the consequences have affected
each one of my family members in a truly horrific way. They were
devastated by my arrest and have been through so much pain
throughout my incarceration, However, what I do not know is how
my actions will affect their ultimate growth, development and
future. It truly terrifies me.

Judge Wood, I pray that you will allow me to go back to my
family in order to support them, both emotionally and
financially, Even in this, I face a future that I must say is
very uncertain. I will not be able to work in the industry that
I have participated in for over thirty years. I will have to
find a new career at almost sixty years of age. With whatever
that is, I will have to rebuild my life in order to support my
family, to pay for my children's continuing education, as well
as paying on the many financial obligations, restitution and
judgments that have been placed against me, I face a perilous
and uncertain future once I get out, and you know what? I
deserve that. It is of my own doing. However, it's not fair for
my family to have to fend for themselves as they have had to do
for these past nine months. I need to help them, to do
everything within my power to bring them into the future by
being a better providing parent and husband, as well as a law
abiding citizen.

I am so ashamed of my crimes. I am sorry and remorseful to my
victims for their financial losses, plus the personal pain and
disappointment that I have caused them along with my partners,
business associates family and friends. All I can say is that
this experience has changed me, profoundly. I have learned so
much, and I am a different person, When I look at the person
that l was when l was first indicted,

     
       
 

Y my
l effects that they have on other people's

lives. When I am allowed to return to my family, I will be this
different person, An honest hard working person with a duty and
a responsibility to realize how my actions affect others, l ask

 

Case 1:16-cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 43 of 67

you for the chance to proye to you that I can be that better
person.

Thank you for your time and consideration.

Most Sincerely,

James David Williams

 

Case 1:16-cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 44 of 67

October 12, 2018

The Honorable Kimba Wood
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Dear Judge Wood,

James David Williams is my brother. We have always been very close, Our parents raised three children

in a loving and stable home in the Midwest. I am the oldest and David is the youngest.
I am a very private person. Having to write this letter is personally very difficult

These insights about my brother’s youth and adult life will show you that he is a good person who is

loved by his family and respected by his friends.

Our parents were very involved in our lives. Both were community leaders and volunteers. They had
conservative values. They taught us the importance of education and expected us to be good citizens. We
were active in school and all went to college Our father was an Army veteran, a first-generation high
school and college graduate, an insurance salesman and a bank trust oft`lcer. He passed away in 2008. He
was an honest and reliable man. Our mother, who is now 91 years old, is also a college graduate and
stayed home with us until we were older. Our parents then bought a retail store and she successfully

managed it. They did everything they could to give my sister, my brother and me a good start in life.

As a child, David was very curious and talented in a variety of areas. He participated in Boy Scouts,
played musical instruments and learned how to do marionette puppet shows for children. In high school,
he was in theater, on the golf team and active in church youth groups. He was viewed as such a
responsible teenager that he served on the church council with the adult deacons. During these years, he
became an accomplished photographer and started his own photography business. The two of us took a
camping trip up the California coast when he was about l6. David took some amazing photos. He
submitted some of the photos to national competitions and was named the Kodak Youth of the Year.
Nikon gave him a Nikon Award of Excellence. In college, David earned money as a student

photographer.

David and his wife have three children, ages 15 to 20, They love each other and are good parents,
dedicated to creating healthy and positive opportunities for their children, My nephews and niece are

courteous, smart and popular young people, They are well-adjusted and have many friends. They have

Page l of 2
Character letter for James David Williams

Case 1:16-cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 45 of 67

been involved in youth sports and activities at their Catholic high school. My nephews have graduated
and my niece has three more years. David and his wife have also been very active in the community.
They volunteer at the school and for charity events. They were always compassionate to those who
needed assistance. An example of this is that David invited at least five people, including one family of
four, to live with his family in their horne for extended periods of time. He also included his mother-in-
law in their home for most of his married life. David has many friends and has kept up with these

relationships.

David is a good person. He is kind and cares about others. My husband and children have always looked
forward to being with “Uncle David.” Over the years, we have visited each other’s homes and met for
many family celebrations. David is gracious, funny, generous and charming. Our father knew how to fix
things and he shared this with us. To this day, David and I exchange information about repairs we are

making and what to do next.

My core principle is honesty. I worked over 40 years in higher education administration, handling
confidential and sensitive academic and financial infonnation. When there were mistakes or errors, I
always exposed them and saw to it that they were corrected. For me, there is no gray area between right
and wrong. Learning of my brother’s role in these charges came as a complete shock. Believe me, in our

family, there will be no tougher audience for David than his oldest sister.

I have very high expectations that he gets this right when released If you really love someone, and we all

love David, you support them in the worst of times. I will support David on this journey.

I expect David to make amends and take responsibility for his actions. Hopefully, David’s remorse, time
served with good behavior, _ and commitment to fulfill his obligations to the court will
illustrate to you that he deserves a chance to make this right. He will have to work hard to rebuild his

reputation, find ajob and provide for his family.

David’s immediate family and our mother really need to be with him. Dealing with the trauma of trying to
carry on as normal a life as possible without David has been very hard on them, His children are young

and at very formative times in their lives. They need their father’s guidance and love.

l ask you to please consider their futures and the last years of our mother’s life as you evaluate what more

he has to do to gain his freedom.
Thank you for reading my letter of support.
Sincerely,

Jill W. DeMichele

Page 2 of 2
Character letter for James David Williams

Case 1:16-cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 46 of 67

John ll. Doxsie

6988 Kcttmaw Dn'w
B}m)mingtort. MN 551-433
612,5§|7,5733

July 28. 2018

l"he Honorable Kimba M. Wood

United States District Judge

Southern District of New York

Danial Patrlck Moynihan United States Courth€)use
500 Pearl Street

New York, NY 10007

Ro; united States of Amri¢a v. James David Williams

Honorable Judge Wood:

My name is .lohn Do)sie. | am James David Williams’ brod'ier~ln-law, having married his sister.
Jullc, in 1975.

l first met David in October, 1968 in Decatur. lL when l approached the Williams’ family home
to meet his sister for the first of many dates David and his sisters were raised in a loving
household by parents that adored each of their children, Nothing was, or is, more important to
his parents than the health and welfare of their children His father, a proud U 5 Veteran (now
deceasod), and his mother. a small business owner, worked hard. but always maintained a
sharp focus on raising their children to be honorable hardworking, loving, and deeply
committed to their family and community. Collectively they am a great family surrounded by
numerous loving aunts. uncles, cousins spouses, children and friends.

l have always known David to be indusulous. creative, personable smert, loving and above ali,
driven to make his immediate family proud of him Not being aware of the serious crimes he
had committed lviewcd David as a great son, brother. brothor»in»law, husband, father and

friend

After months of reflection l continue to be shocked by the very serious transgressions David
has acknowledged committing t am unable to fathom why he committed these unthinkable
offenses, lam alter thoughtful consideration, l still believe David is a good person More
importantly, l believe he will not engage en illegal activity going forward .

 

 

Case 1:16-Cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 47 of 67

David lmows that he has failed in his most important life ambnion-that is to make has family
proud of hlm. He is ashamed embarrassed humiliated, l`\narbc¥ally»crlppled and permanently
owned His relationship with each of his family members will forever be dmaged. Golng
forward David will be driven to improve each of those family relationships and l believe he now
knows that lea&ng a life of integrity is the only path to that desired result. He cannot aflord a
second misstep which causes him ca Lose his famile ongoing support. Wrd\out his family’s
love and support he has nothing and he knows it.

Your Honor, l urge you to consider a sentence of no further jail time for David. l do not believe
he will lot his family down again.

Thank you loe your consideration.

Sincerely,

god c low

John Doxsie

 

Case 1:16-Cr-OO436-Kl\/|W Document 297 Filed 12/17/18 Page 48 of 67

 

 

 

November 24, 2018

DearJudge Wood,
David Williams is a devoted family man, and caring friend to many.

ln my dealings with him, David has displayed a high degree of responsibility, and ambition. l was
introduced to David in the late 1980s by Loeb and Loeb, one of the law firms that represented the
company l worked for at that time. Loeb and Loeb thought David would be able to help the company
achieve their goals. He is also a dependable team player.

On a more personal basis, David is vivacious, yet a gracious individual with a warm smile and a delightful
sense of humor and perspective. Over the years, l could always count on David to assist me when l ran
into personal or business challenges.

David has experienced a serious fall from grace. He has lost everything. His reputation is forever
damaged. l don’t believe he will be able to recover and work again in the film industry, He will have to
completely start over and rebuild his life and career, l am committed to supporting David in any way l
can.

Every person makes mistakes. But every person should be given a second chance. David has done
wrong. l know he has. However, the loss of freedom and separation from family has had a real impact
on David and l know he would never waste the second chance that l believe he deserves.

He has almost all his family and friends in Los Angeles, California, and we are all waiting for him to be by
his side to help him overcome this difficult time of his life, and we will make sure he follows the right
path and sticks to his plans now more than ever. He has a great love for his family and his friends and
always lends a helping hand when needed.

l do not think society would benefit by David Williams spending any more time in jail. A longer sentence
would be very detrimental to his children, wife, and the family unit and would have a negative impact on
them,

Y incere ,

\/

on Turtle

n

 

 

Case 1:16-Cr-OO436-Kl\/|W Document 297 Filed 12/17/18 Page 49 of 67

August 1, 2018

The Honorable Kimba Wood
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Dear Judge Wood:

I would like to express to you my personal reflections of J ames Williams life from my personal
point of view.

I have known Mr. Williams for over 20 ‘years as his agent; I have helped him in Selling,
Purchasing and Leasing of 5 homes in the Los Angeles area. He has always been courteous and
responsible in the closing of each and every transaction.

Throughout my actions with him he did not exhibit a negative character and has always been
positive and capable in every transaction - has reflected fairness in dealing With the opposite
party in every negotiation. He has been a very pleasant client to deal with.

The last transaction with Mr. Williams lwas last year when Mr. Williams was negotiating a lease
of a home in Calabasas. He applied a lot of skill and fairness but most of all was instrumental in
making the deal happen.

After Mr. Williams had gone, I met his wife, Nikki, at another home she wanted to lease, she
explained to me that she would be seeing and negotiating the transaction because of Mr. Williams
absence. I observed her to be tired and devastated and that her family is broken. My personal
indication is that Nikki is suffered a huge loss in light of her husband now gone. I feel that Nikki
and her family is now facing many serious financial and legal problems in light of Mr. Williams
absence.

Please do not hesitate in reaching out to me if l can be of any further assistance.

Si

   
 

 

\/\\

Joe Diab
Realtor
Lic.#01190316
(818)884-5478
(818)884-LIST
www.thediabs.com
joediabrealty@gmail.com

 

Case 1:16-cr-OO436-Kl\/|W Document 297 Filed 12/17/18 Page 50 of 67

Julie Doxsie

6988 Kenmare Drive
Bloornington. MN 55438
iu|iedoxsie@gimil.oom

Juiy 23, 2018

The Honorable Kimba Wood
United States District Judge
Southem District of New Vork
500 Pearl Street

New York, New ¥on<. 10007

Dear Judge Wood,

My name is Julie Doxsie David (James David Williams) is my younger brower. l was
seven years old when David was born - l have known him his entire life.

Because we were seven years apart, David and l did not grow up going to school
together or sharing common friends. However, we were both always aware of and
interested in whatever else the other was involved in as weil as who our woods were.
When l was of baby-sitting age, l became my pmts fast choice to babysit for David
whenever l could, l am very grateful to my mother and father for this as it allowed me to
get to know David well despite our age ditfomnoe and to see first-hand the wonderful
man that he has grown to be.

David is very talented and as a young man he was active in our church, school and
community theatre and music. He developed an interest in penorming magic tricks at a
young age and choreographed a magic show. lie loved to entertain our family and
was often asked to perform at children's birthday parties David was passionate about
photmphy and had a successfm photography mem in hide school David has
exceptional people skills; he handles named very well in social situations and makes
everyonefeelcomfortableandatease. l-leisfriendly,aiwaysfuntobewith and nasa
way of making you feel like you are the most important person in the room He is loved
by his farraly, very wel|»liked by his friends, his co-workers and the peopie in the
communities where he has lived-

 

Case 1:16-Cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 51 of 67

Davidisaloving, compassionatel` generousand kindman. Heisaverygmlather
and devoted husband Family has always been extremely important to David. ln the
years when David’s three children were growing up, their family would drive from
California to lllinois to visit our nioll'ier, lanier and extended family and then to
Louisiana for a visit with his wife's family. This was repeated every summer when the
children were on vacation from school. lt was inportant to David that his children
knew and grew to love their grandparents, aunts, uncles md maine Our families
remain very close despite the miles between us.

Knowing David as l do, l will never understand what led him to commit the serious
crimes that he has admitted to. l~le has destroyed the trust that we had in him l do
believe, given the chance, he will spend the rest el his life working to earn that trust
bm.

l believe that David is sorry for the pain and difficulties that he has caused l believe
that going forward David will lead an honest, humble and fulfilling life moded by his
family that loves him and supports him

l ask that his sentence be such that he can be close to his family, seek employment
and be able to provide support for his willy

Sincerely,

Julie Doxsie

Case 1:16-cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 52 of 67

September 25, 2018

The Honorable Kimba Wood
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Dear Judge Wood:
David is more to me thanjust a bother in law, he is my brother in my heart.

Since 1991 , when I met him, he became the person l would always go to for any questions or any
help that I needed. He was always more than willing to answer questions or help me and go over
and beyond. My parents were divorced and I looked after and worried about my sister (Nikki)
until she met David, and I knew immediately that I didn’t have to worry about her anymore.
David is a wonderful father to Parker, (_ he goes to every game, fencing
competition, LaCross game, and cheer competition or anything that the three kids are involved
1n.

David is as being a devoted husband and father. He is a family man that cares for his family.
Our mom had a heart attack in 2010, she was living with Nikki and David at the time, David
never turned his back on our mom because in his eyes she was his mom also. He did many
things to help her, like checking on her throughout the day to make sure that she didn’t need
anything. He made sure that she had all of her medical equipment and medication. Brought her
to the hospital many times and made Sure she had everything that she needed. For five years he
was there doing everything within his power to help my sister with her. She was in and out of
the hospital for the next five years. She died in 2015 and David took care of all of the
arrangements because Nikki and l just couldn't do it. He even made a video of pictures of her
with family and friends that he had running at her celebration of life memorial.

David is very thoughtful, loves with his entire heart. When David was incarcerated I was
devastated, I lost my life boat. He was the one person that I knew that I could count on no matter
what. I know that I live thousands of miles away but I talk to my sister often. The effect on
David’s family has been horrible. My sister who is very positive struggles everyday to keep it
together for her children. 3 only 15 and I think that she is struggling the most. To have
, her rock taken away ' rom er when she needs him the most is heartbreakin , Parker and
mm a little older and they miss their dad tremendously. He has missed graduation
rom high school, last year of 1a ing sports, visiting colleges and everything a is one your
senior year of high school. as used to have his dad there to help with everything. Parker

is home working, helping his mom with whatever he can do to make things easier for her. David
is a good person and wants what is best for his family.

My sister and their children need their father home, They are a very close family, they would sit
at the dinner table and talk about their day. My sister and David went everywhere together,
Cosco shopping, lunches, shopping, to all of the children’s functions. They have the family that

Case 1:16-cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 53 of 67

most people dream of having, they have a bond that is unbreakable. Wheneverl go visit I_feel so

at home with them. David has never treated me like just a sister in law. I am his family and he
knows that I will always be there for him,

I know that what David did was wrong but I would like you to know that our family needs David
home. We all miss him and need his loving and strong support. My nephews and niece need
and want their dad home. My sister needs and wants her best friend and husband home. They are
at a time in their life that they need their dad. I want my brother home. I again am worried about
my sister and nephews and niece. I know that they are strong but are much stronger with David
at their side. He has all of our support and we will welcome him horne with open arms!

Kayla Young

Case 1:16-cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 54 of 67

MICHAEL BAUMGARTEN

August 3rd, 2018

The Honorable Kimba Wood
United States ]udge

Southern District of New York
500 Pearl Street

New York, New York 10007

Dear ]udge Wood,

I have known ]ames David Williams since 1995. I met ]ames David While Working as
an office assistant at a film finance company and he Was always the most kind and
approachable executive in the office. Even though I Was a lowly office assistant, he
was always open to share his years of movie business knowledge with me. He even
invited me to attend the Wedding to his Wife, Nikki.

Over the years, he was even supportive of me making my first independent feature
film, He allowed our crew to use his cars as picture vehicles and gave us nighttime
and weekend access to an edit bay for several months, IfI needed a place to stay
during Sundance, he Was never shy about offering the sofa. When times Were tough
and l needed extra income to pay rent, he'd try to find me Work.

There Was even the time he steered me away from making low budget horror and R-
rated comedies and challenged me to Write a Wholesome, family dog movie. So, I sat
at Starbucks and I Wrote a screenplay -- and it later got made With a cast that
included two Oscar winning actors and a 2-time Oscar nominee.

]ames David Williams also included me on a trip to France to film behind-the-scenes
on a WW2 movie project. We filmed around the D-Day Festival Normandy While
folks were dressed in WW2 clothing and drove around in WW2 vehicles. It Was an
amazing cultural experience and a great United States history lesson.

Having known ]ames David Williams for a long time, I know him to be kind,
thoughtful, generous, and respectful of everyone he was in contact with. That’s a
very rare trait in Hollywood -- and perhaps for executives in general. As a person,
the term "nice guy” seems spot on.

Looking ahead, I can’t even imagine What this is doing to his Wife and his kids and
how it may negatively impact their futures Without having ]ames David there to be
close by and guide their journeys.

Case 1:16-cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 55 of 67

lfyou knew ]ames David like many of us do, he's done so much good along the Way
for so many people that We hope that has built up some good karma in his favor.

Please show him leniency and mercy.
Sincerely,
Michael Baumgarten

Screenwriter / Director
Burbank, CA

Case 1:16-cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 56 of 67

The Honorable Kimba Wood
United States District ]udge
Southern District of New York
500 Pearl Street

New York, New York 10007

October 6, 2018
Dear ]udge Wood,

I can say Without question or pause, knowing David
Williams has made my life better.

My name is Patrick Michael Tupy, my friends know me
as Michael. l have known David for Well over 30 years
and for the life of me, l can’t think of him Without
smiling. Honestly, if you Were picking teams of people
Who are most fun to spend time With, David Would be a
first choice. A rarity in this town, he is creative, decent,
caring, not full of himself and doesn’t lead With his ego
as so many in this business do. lnstead David is smart,
funny and humble, possessing a sharp Wit and a self-
deprecating sense of humor.

l am a Writer here in HollyWood and David has always
been one of my biggest cheerleaders. David has seen
me through the years as a hungry young Writer
sharpening my skills Writing stories for The Love Boat,
Simon and Simon, Magnum P.l. and The Pretender.
After I graduated from UCLA, the screenplay l Wrote in

Mi;::~f::' * ““

,..,. 'MML&.»‘_W.., _..,...._.. , ,

 

 

Case 1:16-cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 57 of 67

my last screenwriting class, BLOOD OF SHERWOOD, a
son of Robin Hood tale, ended up selling to the infamous
Producer, ]on Peters, at Warner Brothers where I
worked for three years. Since then I've been writing
regularly; I adapted a book to film for the late jackie
Collins, and Was hired to adapt a Robert Ludlum novel.
I just finished a rewrite of my Roseanne script due to
her actions which led to the show being significantly
changed to it's new incarnation as The Conners. l am
currently preparing to pitch a horror/ suspense
anthology series to Netflix for which I have ten scripts
already written.

Throughout my entire life as a young writer hungry for
my first sale to this day, David has always taken the
time to read my scripts and offer helpful creative
insight, critiques and encouragement Many in this
town will say they will read your work and give notes
then never do. The fact that David doesn't just give lip
service, but offers to and keeps his word - always taking
the time to read the work - truly means the world to a
young writer, or to any writer,

Outside of being a caring husband and loving father,
David is a great friend. I was honored to be the Best
Man in David'S wedding to his wife, Nikki, and long
before that we were roommates for a couple of years._
During that time he always pulled his weight and paid
his bills while working several jobs. If anything, in my
experience, David has always tried to take on too much.

Case 1:16-cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 58 of 67

Now, I should add that we are on Vastly different sides
of the political spectrum, yet our fondness for one
another supersedes any conflicts we might have and our
differences are the basis for much good-natured humor
and comity. This is especially refreshing in our current
political climate and attests to his values and maturity.
It is encouraging that our friendship has always been far
more important to him than any aspect of time or
politics which might serve to diminish it.

 

 

§ While We all have friendships that grow or fade over
time, this is not so with David. We have had the type of
friendship through the years where if we don’t speak or
communicate for long periods of time We can pick up as
if no time has passed. David has been the same since I
met him. When we haven't been in touch he is
genuinely interested in what l have been working on,
how my career, my goals, my dreams and my family is
doing. From our twenties forward, David has always
been one of the kindest most genuine people I'Ve ever
known.

, When my Mom passed away in 1998, David was there

i to support me With great kindness. He let his own Mom,
Emmy, know of the grief I was going through. Emmy
never met my Mom, yet she knew that my Mom, Winnie,
had raised five kids on her own in the '60's & '70's
Without any help from my Dad. Emmy Wrote the most
touching five-page letter I've ever received;

 

 

Case 1:16-cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 59 of 67

astoundingly insightful and humorous yet with great
consideration and wisdom. I cherish this letter and
have it to this day. I mention this because David comes
from a good, decent mid-western family which instilled
in him the values which have clearly informed our
friendship.

From everything I have experienced while interacting
with his family, David has been a wonderful Father and
husband, After all these years, it is clear that David and
Nikki are still very much in love as they still treat one
another with great humor, respect and consideration.
There has always been an ease between them that
reflects the respect and love they continue to hold for
one another. His three children, Parker,-

re extremely well-raised; respectful of others,
very polite, smart and disciplined In short, raising kids
is always something of a mine field but Nikki and David
have successfully navigated it with humor and purpose
so that I always look forward to seeing their whole
family as they are a joy to be around. It just dawned on
me as I am writing this that, as a child of divorce, just
how much l would love to have had a'father as capable
of loving and caring as David has always been to his
children.

I haven't always had extra money to invest but I did
invest in one of David’s projects with the promise of
some interest upon the return of the principle amount.
This was a short-term investment of six months. Still,

 

Case 1:16-cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 60 of 67

this was scary for me as l didn’t grow up with money
and I was trusting David to take care of virtually all I
had saved. l can only speak for myself, but David made
good on his promise to me and l was repaid in full with
the interest he agreed to pay. Since then l have had
most of my money locked up in a portfolio targeted for
retirement, but if all my investments would return as
that one did with David, l can say that l would be a very
happy man.

l understand that David is currently incarcerated and I
am truly saddened to hear of what has transpired as it
seems so contrary to my own experiences with him.
Still, I am aware there are Consequences to our actions
and l can only request that you take into consideration
that David’s life is far from only comprised of the crimes
that he committed I know that David will come
through this chapter of his life, aware of the damage
that he has caused others and will work to repair and
make amends for what he did.

ln my experience, David is a kind and loving person
with the intelligence and skills to be a productive
member of society, I truly believe if given a chance, he
will grow and improve as he has enough reasons to
change and correct his mistakes and move forward to
become an even better man.

I know that if ever I needed help of any kind, ifI were to
reach out to him, David would go out of his way to do all

 

 

 

Case 1:16-cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 61 of 67

he could to assist me in any and every way possible.
When this chapter is past, I intend to do all I can to
assist David in any and every way possible to get back
on his feet and leading a productive life.

Your Honor, thank you for your time and consideration.

Best

rdi/7

Patrick M`lchael Tupy

 

 

Case 1:16-cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 62 of 67

The Honorable Kimba Wood
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Dear Judge Wood,

|arn Nikki Williams, David Williams wife. | have known David since 1991. We have
been married for 23 years and have three children: Parker, 20 years old,-

David is a kind and giving person. His first response is always ”What can l do to help?"
When our friends horne was found to have lead paint David invited them to move in our horne
with their two small children for over a month until they were able to find a new place to live.
When my mom's husband physically abused her David told her she could live with us and we
would support her, which she did for 16 years until she passed away. When my morn had her
heart attack she was in and out of the hospital for five years. David shared in the responsibility
of managing her medical needs so | could be with our children. He would stay at the hospital
with her, making sure that she had the necessary equipment and medication. He paid for her
to join the YMCA so she would have access to exercise equipment and classes so she could
recover and stay healthy. The support he gave her was the same as a son would do for his own
mother. To say that he was good to my mom would be an understatement He was always so
patient and kind to her and treated her like his own mother.

When l volunteered for any charity or event in Junior League, National Charity League,
National League of Young Men or school that our children attended. David Wou|d always help
out. Again, his response was ”What can l do to help?" Everyone knew who he was because he
was always helping set up, tear down and basically doing whatever needed to be done. At our
Church his favorite thing to do was to be the greeter. All the elderly couples loved how he
would help them to their seats and he would take time to speak to them and truly listen to
what they had to say. One day while walking, an elderly lady got into a small accident. David
stayed with her until the paramedics arrived and when she asked him to stay until her son
arrived because she was scared, he did. He always puts the needs of other people in front of
his own expecting nothing in return.

David is an amazing father. From day one he was a hands on dad. When the kids where
babies he would take the Midnight to 3:00am shift so l could get a couple of hours of sleep.
Everyone David did business with knew his family carne first and they would have to work
around his children's schedu|e. David was at almost every game, competition, play,
performance, parent/teacher conference and tournament supporting our kids. lt was noticed

Case 1:16-cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 63 of 67

when he was not at an event because he never missed anything. David would do anything for
his kids even coach T-Ba|l When he didn’t even know that much about baseball but they needed
a coach so he stepped up. He wore cheer shirts to support our daughter and never missed a
competition even though it was among a thousand screaming girls. David was there for my
middle son _ David researched every
possible alternative to medication so we wouldn’t have to medicate our son but in the end we
had no choice. He researched the best Deve|opmental/ Behavioral Pediatrician for- along
With speech therapist. David always made Working witf- on speech drills fun. The help
David gave- is immeasurable. - Was barely able to pass and required tutors in every
subject to graduating with a GPA of 3.2

David Was a huge help When it came to homework. Encouraging the kids that they
could handle and tackle any task and assignment. Giving them just the right amount of help so
that they Wa|ked away with a better understanding of the assignment along with the
confidence that they were able to do it on their own. A|l the While reminding them that as long
as they did their best he would be proud of them. When it came to connecting with the
children, David Was the best. He made sure he knew what they were interested in and took the
time to research so he could share in their enthusiasm of Whatever they were interested in.

The effect of David’s actions and resulting incarceration has been devastating. Peop|e
have been hurt and we have lost everything!! We have lost our home, savings and security.
Some people do not want to be associated with us now. We are dependent on friends and
family. My oldest son Parker, dropped out of Arizona State University and joined the Marines
so he Wouldn't be a financial burden to our family. My middle son_ Hasn’t had his father
around for any of his Senior year life moments. - didn’t have his father there to help him
get ready for prom. lnstead, my oldest Parker drove in from ASU to be here for-, help
him and take pictures. David wasn't here for- when on senior night for Lacrosse each
player is presented on the field and their parents meet them on the field and a short bio is read
about that player. -didn't have his father there and was the only one whose father
wasn't in attendance on this very special evening. David wasn't there for the National League
of Young Men's Compass awards dinner where-received the Lieutenant award for 41
hours of community service and the Senior presentation of the compass to all seniors. David
wasn't there for his High Schoo| graduation. He wasn't there to see- walk across the
stage and congratulate him for working so hard to make this happen. The effect on our
daughter is immeasurable. She is a sophomore in high schoo|. Kids can be very mean in high
school and the snide remarks she has had to endure is more than anyone should have to deal
With. The loss of her father, her home, lifestyle, the uncertainty if she Wi|l ever be able to live
with her father again, if she will be able to stay at the Catholic school with all of her friends,
knowing that we are financially dependent on family and friends, the embarrassment of having
a father that is incarcerated is more than she can handle.

lt was so evident that- was going through something that her teachers alerted
the school counselors and therapist because they were worried about her safety and well-
being. Her grades dropped from a 3.8 to a 3.0. Before she was enrolled in Honors classes now

Case 1:16-cr-OO436-K|\/|W Document 297 Filed 12/17/18 Page 64 of 67

she can't qualify for any Honors or AP's which in turn hurts her chances for a scholarship and
merit aid. She has lost interest in things she used to love and has quit cheer, omething she has
done and loved since Kindergarten. Her cheer coach called her in his office because he saw the
fun loving girl he had known was gone and he was concerned. The effect on me is measured
from our children. To see everything that they have lost and what they have gone through is
so hard. | have also lost my best friend, lam very lonely. David and l did everything together
from going shopping at Costco to having Starbucks at Barnes and Noble on Sundays. Now l eat
every meal alone because my children stay away because they find the home depressing
without him and they are trying to get through the day and being home reminds them of their
situation.

November has been a hard month. David missed my 50th birthday and-16‘h. l
tried my best to make it special for her but without her dad it wasn't the same. lt was also our
first Thanksgiving holiday without him. We were fortunate to have been invited to a friend's
house but it is not the same because we have our own family traditions. One being decorating
the tree for Christmas. - hung David’s favorite ornament for him. l have also been
scared, when our area was affected by the fires and we were put on watch for evacuation.
Packing up the house with what we could fit in one car was very hard. After everything we
have lost the thought of losing the little we have left was terrifying. |n addition, my daughter
was very scared and kept asking ”what would Dad do? lf Dad was here we would help". With
her in tears l had her stay with a friend that was far away from the fires.

The fact that David is incarcerated in Brook|yn and we live in Los Angeles and the fact
that we have limited financial means makes it impossible to visit. The cost of flights and hotels
would put a huge burden on the family finances. That combined with David only having 300
minutes each month to talk makes it extremely hard on me and the children. My daughter
used to look forward to her dad picking her up from cheer practice because they would just talk
about anything and everything. lt was the perfect opportunity for her to open up and she has
lost that. David was able to tell if something was bothering her by her posture and he can't do
that now. He can't see her and a short phone call can do nothing but allow her to hear his
voice and say a simple hello.

David Williams is a good person, father, son, friend and husband, l know David has
suffered because of the effects his actions have had on his family and to those he has harmed.
He values his children above anything and the pain that he has caused everyone that he loves is
punishment for him. Keeping him from his children would hurt them more. His family needs
him at home and is suffering immensely without him, The scarring effect of his actions and
incarceration on his family can never be truly measured.

Warm|y,

Nikki Williams

Case 1:16-cr-00436-K|\/|W Document 297 Filed 12/17/18 Page 65 of 67

November 26, 2018
Dear Judge Wood,

A father is meant to guide his sonl to show him how to ride a bike and show him that he
doesn’t need training wheels A father gives advice to his son from his father before him. A
father shows his son that falling is not failure, and that failure comes only with the choice to not
stand up once more. However, what if the father is removed from this dynamic, unable to
provide for the family, unable to pass on knowledge? When the role of provider, protector, and
guide is empty it cannot be left vacant.

l arn the eldest son. l was left with the responsibility of this role. Since my father's
imprisonment l have taken on these roles and realized the burden attached to each one. Upon
my return from a brief stay at college l worked two separate jobs through the summer in order to
help with expenses ln addition, l needed to help my brother be able to attend college because l
wanted him to have the opportunity he deserved for the inspiring work ethic he has displayed.
lilly enlistment into the United States Marine Corps had a list of reasons: patriotism, sense of
duty, benefits to my family,and a paycheck that would help my brother get his deserved
education . l chose to not return to Arizona State University to assume these roles when my
family needed them.

l chose to assume these roles because l know my father would have, regardless of the
sacrifice. He would be a provider. l know that when my little sister is trying to find her way
navigating the dynamic of high school and early adu|thood with a major role model imprisoned,
that he'd advise her,teach her how to drive, tell her which boys to avoid (which given the fact
she’s my little sister is all of them), and how to believe in herself and her family in spite of
adversity. He would be a guide to her. ln my absence while at basic training l worry about my
mother and sister being alone. l have talked to many of my friends to check in and offer aid to
my family if needed. As l know my dad would have for he would be a protector. l do all that l can
and sacrifice all that l have to ensure a future for this family. This family that l care for with all
that l am. However a son can only do so much to fill a void such as this For he is meant to be a
son here, and build for the future. This void requires a father. A man who can fulfil these roles
as paramount to all else. This void requires a man with these traits to exemplify and pass on.
This void requires a father. This void requires my father, James David Williams For he is meant
to be a father to us and our family.

Sincerely,
Parker James V\hlliams

Case 1:16-cr-00436-K|\/|W Document 297 Filed 12/17/18 Page 66 of 67

The Honorable Kimba Wood
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Dear Judge Wood,

My dad is one of the biggest influences and a role model in my life. For my religion class in 7th
grade l was asked to do an assignment about anyone in the world who I think is a Saint and I
choose my dad. I had so many positive and great stories about him that I couldn’t even fit it onto
one page. I decided to write about my dad because he constantly makes sacrifices to do
everything in his power to make everyone around him happy. I especially remember writing a
story about my dad meeting a man at a Vons who needed help getting his groceries late at night
because he was in a wheelchair. My dad helped the man with his groceries and decided to go
every Wednesday after that at a specific time and help the man for almost two years. Just simple
acts of kindness like this that were never an issue for my dad but had such a big impact on others
is one of the main reasons I idolize him so much.

With my father being away it has been anything but easy on both my family and myself. I try my
best to get by day by day with a huge aspect missing in my life but as hard as I try to ignore it I
can’t. Sometimes I can push away the fact that my dad is missing out on parts of my life and I
am losing a year of memories l could spend with my father but these scary ideas always find a
way back into my mind. When I spend time with my friends’ families I can’t enjoy myself
without remembering how much fun my family used to have and the time we would all spend
together when my dad was home, Our family used to have family dinners at every chance we
could and would always watch movies together but since my dad has been gone I have never
been more loner and can’t remember the last time my family actually sat down and enjoyed a
dinner.

My life now consists of me being more independent then ever since my brother just went off to
college and my other brother joined the Marines so my household went from 5 to 2 in a matter of
months. With it just being my mom and I, she tries her best to make me feel better by sitting
down with me at our family table where a picture of our family sits right above it. I told my mom
that I hate sitting there now because it reminds me that my father is gone and just makes me feel
so lonely. I even refuse to go back to some of my dad’s favorite restaurants because I just can’t
stand to sit there and start to miss him.

My dad used to drive me home from my practices every single Thursday where we would talk
the entire ride horne and he would tell me stories that always made me want to be more like him.
l miss those simple car rides where I got to learn more about my dad and just get the opportunity
to be with him, Since he has been gone I have a lot of trouble sleeping because I don’t feel safe
when it is just my mom and I. When my brothers are horne it is a lot better but without my dad l
feel not as secure and there is just this constant feeling that something is missing.

Case 1:16-cr-00436-K|\/|W Document 297 Filed 12/17/18 Page 67 of 67

Recently when there were a lot of fires across California my mom and I had to prepare to
evacuate all by ourselves I was so scared and I did not feel safe with just my mom at all. That
day I missed my dad so much because I knew if he was with us he would figure out everything
about the fire and assure my mom and I that we would be fine. I also wanted my dad with me
that day because I bought some supplies for the firefighters and I knew that my dad would have
loved to help me and would have come up with more ideas to be helpful.

For Thanksgiving my mom, brother, and I decided to go to our family friends house since
staying home would just remind us that my dad wasn’t there and would be too depressing.
During the holidays it’s all about spending time together as a family and all I want is to be able
to spend this Christmas with my dad because this year has been so difficult and I miss my dad so
much. I told my mom that I don’t want to celebrate Christmas if my dad isn’t there because it
wouldn’t be the same without both my dad and my oldest brother who is gone to the Marines and
it wouldjust remind me of how much my life has changed. Since my dad is so supportive and
comes to every school and sport event it has made him being away even harder because it was
such a drastic change. My close friends all could tell something was wrong because they noticed
my dad not being around and how it had an effect on me. Especially on my 16th birthday and my
brothers high school graduation so many people were confused about where my dad was. This is
a very hard situation for myself to not only comprehend but also handle and I truly believe my
father is a good man and at this point in my life I would do anything to have him horne again,

Sincerely,

